Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 1 of 47




                  EXHIBIT 1
I
                            Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 2 of 47


                                 SUPERIOR COURT OF THE DISTRICT OF COLUMBIA

                                 (\/\~~~ \~k-k :rrc-
                                               CIVIL DIVISION
                            ~'
                            ""Z- l) s- ~ .>---.-   f fctc.=--                .          • .... '"+-

                            ~ \ \~ ~.,ol- Vt,- 7--~ ~~
                                                                                 , ... 1"':   ..



                             7o~ 6"s      .924.t:!l-


                                  vs.
                                                       Plaintiff
                                                                                 t'g - 00 0 16 68
                                                                        CrvILACTION No.~·----_ _ _ __
                                                                                                                            r.


                             {1ec-.-k      ~
                             c /o "'v.o. :r::-
                                                   ~++-                                            FILED
                             s t.f°l e.. S+~ N v-1                          CIVU. AffllONS ~
                              w~,k.--...3 k    1)c_ '2-02... '-f,o                            it41~R 1 S mg .
                                                                                              Supsruw-Goult
                                              Defendants                   '61l'fatDittttatrcl~
                                                                              'Wtif.ittr~~.e.~~
                                                            COMPLAINT


    1. Jurisdiction of this court is founded on D.C. Code Annotated, 2001 edition, as amended, Sec. 11-921.




        Wherefore, Plaintiff demands judgment against Defendant in the sum of $                       s;, 0 0 0 , " 0 J
    with interest and costs.

                                                                         Phone:
    DISTRICT OF COLUMBIA, SS

     \r \ \h~ V'Ar-"'l~\         >t?(K"1JC_.           ,,
                                                  being first duly sworn on oath deposes and says that the
    foregoing is a just and true statement of the amount owing by ~efendan_t to the. paintiff, exclusive of all
    set-off and just grounds of defense.                              ·


                                                                                                                          Agent)

    Subscribed and sworn to before me this -~/5~-hr...
                                                  _ __                                                                    _L2_.


    FORM CV-1013/ Nov. 00
.              Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 3 of 47



              IN THE SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA
                                 CIVIL DMSION




                                                     )

    WILFRED MICHAEL STARK III                        )
    2135 Grayson Place                               )
    Falls Church, VA 22043                           )

                                                     )

                  PLAINTIFF,                         )

                        V.                           )     JURY TRIAL DEMANDED



    HEATHER SWIFT, JAMES DAMORE,                     )
    CHRISTIE-LEE MCNALLY, CHAD WILKINSON,            )
    TYLER DEVER, AMANDA KASTER-AVERILL,              )
    ADAM LAXALT, KRISTIN DAVISON, ROBERT             )
    LIST, RYAN KELLER, STEPHEN PEUTZ,                )
    JOSEPH BROWN, ED GILLESPIE, FREE OUR             )
    INTERNET, REPUBLICAN NATIONAL                    )
    COMMITTEE, NATIONAL REPUBLICAN                   )
    CONGRESSIONAL COMMITTEE, NATIONAL                )
    REPUBLICAN SENATE COMMITTEE,                     )
    REPUBLICAN GOVERNOR'S ASSOCIATION,               )
    THE DAILY CALLER, THE FREE BEACON, THE           )
    WASHINGTON EXAMINER, and THE                     )
    REPUBLICAN STAND ARD                             )

    At respective addresses                          )

                                                     )

                Defendants.                          )
           Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 4 of 47



Ed Gillespie: Sard Verbinnen 1717 Pennsylvania Ave NW #333, Washington, DC 20006

Heather Swift: DOI 349 C St. NW, Washington DC 20240

Amanda Kaster-Averill : DOI 349 C St. NW, Washington DC 20240

Christie -Lee McNally : P.O. Box 1078, Scarborough, ME 04074

Chad Wilkinson: P.O. Box 1078, Scarborough, ME 04074

FREE OUR INTERNET: P.O. Box 1078, Scarborough, ME 04074

TYLER DEVER : c/ o Rep. Ross Spano 224 Cannon HOB, Washington DC 20515
ADAM LAXALT:   PO Box 97801 Las Vegas, NV 89193
KRISTIN DAVISON:   9455 Sky Vista Parkway, Apt 21 D, Reno, NV
ROBERT LIST: 1316 Colony Pine Street, Las Vegas, NV 89144

RYAN KELLER, 1810 E Walnut St Des Moines, IA 50316

STEPHEN PEUTZ 930 gaze Drive, san diego, ca 92106



JOSEPH BROWN, 8 tapadero lane, las v egas, NV 89113   Las Vegas, NV 89145
REPUBLICAN NATIONALCOMMITIEE: 310 First Street SE, Washington, DC 20003

NATIONAL REPUBLICAN CONGRESSIONAL COMMITIEE : 320 First St SE, Wash ington, DC 20003

NATIONAL REPUBLICAN SENATORIAL COMMITIEE : 425 2nd St NE, Washington, DC 20002

REPUBLICAN GOVERNORS ASSOCIATION : 1747 Pennsylva nia Ave NW# 250, W ashington, DC 20006



THE DAILY CALLER: 1920 L St NW #200, Washington, DC 20036

THE FREE BEACON : 1600 K Street NW, STE 200, Washington, DC 20006

THE WASHINGTON EXAMINER 1152 15th St NW, Washington, DC 20005

THE REPUBLICAN STANDARD : 25 Ea st Main Street Suite 280 Richmond, Virg inia 23219




                     c(o 1--LM~~+                     bi,·/:o'\
                          \) ~; 1/c~                 l~ bv~f
                                     171            RJ <;f
                                     s~' k__          /vo
                                     s bi\v\        0.., l C I j LC      C.lf\
           Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 5 of 47



                                         COMPLAINT

Plaintiff Mr. Wilfred Michael Stark, in his Complaint for Conspiracy and Defamation against

Defendants Heather Swift, James Damore, Christie Lee-McNally, Chad ";ilkinson, Tyler Dever,

Amanda Kaster-Averill, Adam Laxalt, Kristin Davison, Robert List,_Ryan Keller, Stephen Peutz,

Joseph Brown, Free Our Internet, Ed Gillespie, the Republican National Committee, the National

Republican Congressional Committee, the National Republican Senate Committee, The Daily_

Caller, The Free Beacon, The Washington Examiner and the Republican Standard alleges as

follows:




                                       INTRODUCTION

    1. This is a claim for Conspiracy, Defamation and Intentional Infliction of Emotional

       Distress brought by Wilfred Michael Stark III against individuals, political organizations

       and political press organizations for conspiring to bring about an end to Mr. Stark's

       reputation and career as a reporter by portraying him in false light and falsely accusing

       him of a series vile and despicable acts.

   2. Mr. Stark was a reporter whose beat covered national conservative politics. His reporting

       was effective: he was profiled in the New York Times and his videos views count in the

       hundreds of millions.

   3. Defendants Heather Swift and Amanda Kaster-Averill are Department of Interior

       employees. Ed Gillespie is a nationally recognized Republican leader close to the

       national Republican infrastructure and familiar with American Bridge and Democratic

       politics.
        Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 6 of 47



4. Defendants James Amore, Christie-Lee McNally and Chad Wilkinson are affiliated with

   employees of or otherwise affiliated with Defendant Free Our Internet, .a political

   advocacy organization. Defendant Adam Laxalt is the former republican Attorney

   General for the State of Nevada, and was the 2018 Republican nominee for governor of

   Nevada. Kristin Davison, Robert List, Ryan Keller, Stephen Peutz, Joseph Brown were

   affiliated with the 2018 Adam Lax.alt campaign for governor. Defendant Ed Gillespie is a

   nationally-recognized Republican leader, former Chair of the Republican National

   Conunittee and former candidate for Governor of Virginia. Defendants Republican

   National Conunittee, National Republican Congressional Conunittee, National

   Republican Senate Committee and Republican Governor's Association are Republican

   organizations purposed for electing Republicans to public office. Defendants The Daily

   Caller, The Free Beacon, The Washington Examiner and the Republican Standard are

   conservative-aligned media organizations.

5. Defendants recognized the threat to their personal and professional interests presented by

   Plaintiff Wilfred Stark's aggressive pursuit of accountability for Republican politicians.

   To protect their candidates from persistent questioning, Defendants developed a strategy

   to marginalize and discredit Plaintiff through false accusations of assaults against women

   that resulted in Mr. Stark's arrest. Then, while Mr. Stark was in jail and unable to defend

   himself, Defendants further defamed Mr. Stark in print, television and radio media.




                              STATEMENT OF FACTS
        Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 7 of 47



6. In September, 2017, Mr. Stark was hired by ShareBlue, a progressive media organization

   affiliated with American Bridge, a "superPAC" renowned (notorious among

   conservatives) for its effectiveness and for being co-founded by David Brock.

7. ShareBlue assigned plaintiff Mr. Stark with beat coverage of the Ed Gillespie campaign

   for Governor of Virginia.

8. Mr. Stark attended Gillespie campaign events and attempted to engage candidate

   Gillespie with "accountability questions" - questions that Mr. Gillespie would likely find

   unwelcome, but were nonetheless important politically. Examples of Mr. Stark's

   questions included: Why, after the monuments controversy and race-based murder in

   Charlottesville, did Mr. Gillespie keep George Allen as a senior advisor to his campaign,

   given that Mr. Allen kept a noose and confederate Flag in his office? And, Why, after

   scores were murdered and hundred injured in Las Vegas, wouldn't Mr. Gillespie release

   his NRA questionnaire?

9. Because Mr. Gillespie did not want to be·questioned by Mr. Stark, the Gillespie

   campaign began having Mr. Stark removed from every campaign event under their

   control. If an event was held at a private facility, Mr. Stark was invariably told by the

   host that he must leave or face a·trespass charge.

10. On October 28, 2017 Mr. Gillespie was scheduled to participate in the Annandale

   Halloween Parade in Annandale, Virginia. Mr. Stark attended the parade to provide

   coverage for ShareBiue.

11. Before the parade began, an unknown Gillespie campaign staffer called the police,

   described Mr. Stark as a suspicious individual unknown to the campaign but potentially

   dangerous, and asked for protection.
        Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 8 of 47



12. The heightened police tensions eventually contributed to Mr. Stark's arrest after arguing

   with police about whether or not he would be permitted to cover the Gillespie campaign.

13. In January, 2018, Mr. Stark was hired by American Bridge, to report for their new

   imprint (then in development), The American Ledger. Mr. Stark was tasked with using

   American Bridge's research as the basis for questioning Republican politicians and other

   conservative leaders.

14. Sometime in January, 2018, Mr. Stark questioned an unknown Republican Congressman

   who grew agitated at Mr. Stark's questions. The congressman told Mr. Stark "there was a

   reason" that Republicans did not have people on the Hill questioning Democratic

   Members of Congress. The Republican Congressman further shared that "the

   Committees" had agreed to a deal that they would not do this and that if Mr. Stark should

   persist, he sho_uld "watch himself' because there would be consequences.

15. On information and belief, Ed Gillespie, the Republican National Committee, the

   Republican Governors Association, the National Republican Congressional Committee,

   and the National Republican Senate Committee and agents thereof began discussing

   American Bridge's new reporting initiative and how to marginalize Mr. Stark. These

   discussions also took place on a email list _among conservative communications

   professionals.

16. On or about February 21, 2018, Mr. Stark was sent to CPAC (the Conservative Political

   Action Conference) at Grand National Harbor in Maryland. While reporting from radio

   row, Mr. Stark saw James Damore, a former google employee and asked if he would be

   willing to do an interview regarding the #MeToo and #Times Up-movements. Mr.

   Damore's "handler", Christie-Lee McNally gave Mr. Stark a card with Chad Wilkinson's
       Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 9 of 47



   contact information and instructed Mr. Stark to inquire with Mr. Wilkinson. Mr. Stark

   called the number and left a voicemail. The next day, Mr. Stark still had not heard back

   from Mr. Wilkinson when he saw Mr. Damore again. Sensing that mr. Damore would not

   want to speak about #MeToo or #TimesUp, and that would be newsworthy, Mr. Stark

   approached Mr. Damore with questions. Mr. Damore swatted at Mr. Stark's camera and

   falsely accused him of assaulting Christie-Lee McNally. On the basis of these false and

   defamatory accusations and nothing more, Mr. Stark was removed from the CPAC

   convention.

17. On information and belief, Mr. Stark alleges that Mr. Wilkinson and Ms. McNally

   receive emails shared on a list of conservative communications professionals. Mr. Stark

   further alleges that Mr. Wilkinson, Ms. McNally, James Damore and Free Our Internet

   used communications with people on the aforementioned email list to strategize and

   develop a "dirty trick" to marginalize Mr. Stark and his reporting.

18. On March 13, 2018, Mr. Stark was assigned to cover a Department of the Interior Budget

   hearing in the United States Senate. At the conclusion of the hearing, as then-Secretary of

   the Interior Ryan Zinke walked down a hallway, Mr. Stark asked him questions about

   overspending and improper use of government resources. Mr. Zink.e's staff, which

   included Ms. Heather Swift, reacted by raising their voices to shout down the questions.

   A Capitol Police officer detained Mr. Stark, presumably to defuse what he interpreted as

   a volatile situation. Secretary Zinke and his staff boarded elevators and departed. At no

   time did Mr. Stark enter anyone else's personal space or attempt to board the elevators.

   After the Secretary departed, Mr. Stark and the detaining officer held a brief conversation
       Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 10 of 47



   about the officer's interfering with the freedom of the press before parting ways

   amicably.

19. Two days later, on March 15, 2018, Secretary Zinke was the featured witness before the

   House of Representatives Natural Resources Committee. At the conclusion of his

   testimony, Mr. Stark approached the Secretary with his GoPro camera set-to "record",

   introduced himself as the reporter that had previously questioned him about spending, .

   explained that those questions were uninformed and unfair,. and mentioned that he had

   further questions. Mr. Zinke shook Mr. Stark's hand twice - once at the introduction and

   again after Mr. Stark apologized for his unfair questions. Ms. Swift then asked Mr. Stark

   if he was media and who he was with; Mr. Stark said American Bridge. Ms. Swift

   contemptuously replied that American Bridge wasn't media and turned to follow Mr.

   Zinke into the reserved Committee space. Mr. Stark followed step-wise, the way one does
                                                                                                .,.-
   when moving in a crowd through a small space. As Plaintiff Mr. Stark turned to exit

   through the public doors, ms. Swift stepped sharply to her left, and "hip-checked" Mr.

   Stark while simultaneously exclaiming, "Hey! Stop pushing!" Mr. Stark was detained by

   Capitol Police, who then took statements from·Ms. Swift, Tyler Devers, and Amanda

   Kaster-Averill. Each of the statements were wildly inaccurate, maliciously false and

   defamatory.

20. Ms. Swift requested that Mr. Stark be held in jail so as to secure a stay-away order.

21. On information and belief, Ms. Swift also knew that by having Mr. Stark jailed, Mr. Stark

   would not be able to defend himself in the press. Ms. Swift took this opportunity to

   further defame Mr. Stark by coordinating with peers on conservative email lists, issuing

   press statements, and speaking with reporters. While Mr. Stark was jailed, Ms. Swift
         Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 11 of 47



   defamed him to reporters at Brietbart News and the Daily Caller. and conspired to further

   defame Mr. Stark by email with additional conservative communications and press

   professionals.

22. The Daily Caller was the first to publish Ms. Swift's false allegations; they were soon

   followed by Brietbart News, the Associated Press, Washington Post and additional local

   and national media.

23. Within moments of the Daily caller publishing its story, scores of conservative

   communications professionals and influencers tweeted and retweeted the link to the story.

   On information and belief, such a sudden influx of social media attention only happens

   when there is coordination beforehand. In this case, the coordination furthered the

   conspiracy.

24. Ms. Swift issued the following false and defamatory statement with the intent of harming

   Mr. Stark's reputation:



    ,1
    ,.   First of all I want to thank the Capitol Police for their quick action and professionalism.
    ,,
    •1   It happened so fast It was terrifying and I still can't believe it happened. He is a big guy. He
    ~;
    ,    came up behind me fast, aggressive and ve,y physical. Who knows what this lunatic was
         thinking?

    :;   Since joining the Trump Administration I've received harassing and threatening tweets,
    .,   emails, phone calls, and letters (to include death threats) but being physically targeted and
    ,1
         assaulted.brings it to another level. This violent action only strengthens my desire to serve
    .,   my president and my country.                                                           ·
    '
         Democrats claim to support women but they allow their operatives to assault women. They
         need to immediately denounce this type of violent behavior.                     ·
       Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 12 of 47



25. Breitbart News reported:


    Following the House Committee on Natural Resources hearing, the man, who identified
    himself as a reporter with American Bridge 21st Century, reportedly pushed DOI Press
    Secretary Heather Swift to the ground in pursuit of Zinke.

    Swift told Breitbart News she is grateful to law enforcement and shocked by the incident.

26. Mr. Stark was placed on paid leave and ordered to stay away from the Capitol while his

   employer, American Bridge, sought additional information.

27. Several weeks later, after Mr. Stark was able to retrieve the video from police possession,

   Mr. Stark was returned to active status with American Bridge and resumed covering

   Republican politicians on Capitol Hill.

28. After Mr. Stark's return from leave, The National Republican Congressional Committee

   (NRCC) began assigning interns to follow Mr. Stark around the Capitol grounds as he

   sought to question Republican members of Congress. By this time, Mr. Stark had been

   acquitted of all charges related to his first arrest (at the Gillespie campaign event).

   Nonetheless, the NRCC interns were required to carry picket-style signs featuring Mr.

   Stark's mugshot as they followed Mr. Stark around the Capitol grounds.

29. In short, a repu~lican campaign engineered Mr. Stark's arrest by complaining of him as a

   suspicious person, then, after Mr. Stark had been acquitted of all charges, a national

   republican campaign committee used the mugshot to further bring disrepute upon Mr.

   Stark's reputation and otherwise defame him.

30. On October 16, 2018, Mr. Stark was assigned to cover an education event at which Adam

   Lax.alt was schedule~ to give remarks. The event was held at a public community center

   in Las Vegas, Nevada. The event was open to the public, and RSVPs were managed by
       Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 13 of 47



   the online EVENTBRITE application. Mr. Stark RSVP'd, received his invitation and

   attended the event.

31. After Mr. Laxalt finished his remarks, Mr. Stark followed him into a hallway to ask

   questions about his sealed arrest records. Mr. Laxalt's staff assaulted Mr. Stark; Mr. Stark

   never retaliated or stopped filming Mr. Laxalt.

32. Police arrived and collected evidence. Ms. Kristin Dav!son, Mr. Bob List, Mr. Ryan

   Keller, Mr. Stephen Peutz, and Mr. Joseph Brown each provided false and defamatory

   statements to the police that amounted to saying Mr. Stark had violently assaulted Ms.

   Davison. Mr. Stark was arrested and sent to jail.

3~. While Mr. Stark was in jail, Ms. Davison appeared on Fox News, furthering the effort to

   harm Mr. Stark's reputation.

34. Mr. Stark has clear video of the aforementioned events and has shared it with Ms.

   Davison with a request that she correct the record. She has not.

35. On information and belief, the Las Vegas damage to Mr. Stark's reputation was planned

   ~d coordinated among republican and conservative campaign and communications

   professionals by communicating on an email list.



                                    COUNT 1: Conspiracy

36. Each of the previous paragraphs 1 through 35 are incorporated by reference.

37. Defendants Heather Swift, James Damore, Christie Lee-McNally, Chad Wilkinson, Tyler

   Dever, Amanda Kaster-Averill, Adam Laxalt, Kristin Davison, Robert List, Ryan Keller,

   Stephen Peutz, Joseph Brown, Free Our Internet, the Republican National Committee, the

   National Republican Congressional Committee, the National R~publican Senate
           Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 14 of 47
;




       Committee, The Daily Caller, The Free Beacon, The Washington Examiner and the

       Republican Standard (or their agents) communicated at various times and instances to

       marginalize, discredit and defame Mr. Stark with the common purpose of forcing him to

       stop holding Republicans accountable in the press.

    38. It is well established that not every member of a conspiracy has to know what every other

       member is doing, has done or will_ do, or even the identities of each of the members of the

       conspiracy. All that is. required is for each member to agree to a goal and take a step to

       further its ends.

    39. The conspiracy was conceived with the Gillespie campaign communicating across an

       email list to devise methods of discrediting and defaming Mr. Stark. The conspiracy was

       effectuated when Mr. Gillespie's campaign took the step of calling the police, pretended

       to not know that Mr. Stark was a reporter, and suggested Mr. Stark was suspicious and

       dangerous. It further continued when Mr. Damore, Mr. Wilkinson and Ms. McNally and

       other email list members devised a plan to falsely accuse Mr. Stark of assaulting Ms.

       McNally, and filing such a complaint with CPAC organizers and event police. The next

       domino of the conspiracy fell on March 15, 2018 when Heather Swift and her cohorts

       manufactured charges that Mr. Stark assaulted her. The most recent element of the

       conspiracy occurred when the Adam Laxalt campaign and its supporters falsely accused

       Mr. Stark of assaulting Kristin Davison at the Las Vegas education event.

                                      COUNT 2: DEFAMATION

    40. Each of the previous paragraphs 1 through 39 are incorporated by reference.
       Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 15 of 47



41. Mr. Damore, Mr. Wilkinson and Ms. McNally each maliciously and untruthfully accused

   Mr. Stark of assaulting Ms. McNally. Each published their statements by articulating the

   charge to police, CPAC organizers or on Twitter.

42. Ms. Swift, Ms. Kaster-Averill and Mr. Devers each maliciously and untruthfully accused

   Mr. Stark of assaulting Ms. Swift on March 15, 2018, and later dates.

43. Adam Laxalt, Kristin Davison, Robert List, Ryan Keller, Stephen Pentz, Joseph Brown

   each maliciously and untruthfully accused Mr. Stark of assaulting Kristin Davison on

   October 16, 2018 and afterward.


       COUNT 3: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

44. Each of the previous paragraphs 1 through 43 are incorporated by reference.

45. The manner by which Defendants sought to harm Plaintiff Wilfred Stark was extreme

   and outrageous.

46. As·a result of the actions of the Defendants, Mr. Stark has experienced extreme emotional

   distress.

47. As a result of the actions of the Defendants, Mr. Stark's character and reputation was

   harmed, his standing with his neighbors and community suffered, his children were

   harassed at school, he lost his job and the happiness that came with it, he has been unable

   to find alternative employment and his financ~ have been left in shambles, and he has

   suffered severe mental anguish.

48. Defendants cooperated among themselves, are joint tortfeasors, and are jointly and

   severally liable to Mr. Stark for damages.

49. As a direct and proximate result of the defendants' actions, Mr. Stark has been materially

    and substantially damaged. Furthermore the actions of the Defendants were intentional,
        Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 16 of 47



   malicious and willful in their intent to harm Mr. Stark while benefiting themselves.

 ' Accordingly, defendants are liable for punitive damages in an amount to be proven at

   trial.

             COUNT 5: FALSE ARREST and MALICIOUS PROSECUTION

50. Each of the previous paragraphs 1 through 49 are incorporated by reference.

51. As pertaining to Heather Swift, Amanda Kaster-Averill. and Tyler Devers, on March 15,

   2018 aforementioned Defendants did, without reasonable or probable cause, willfully

   cause Plaintiff Wilfred Michael Stark ill to be held against his will.

52. To wit, Plaintiff Wilfred Michael Stark III was held in the Washington D.C. jail from the

   early afternoon of March 15, 2018 through the late afternoon on March 16, 2018.

53. It was no accident that Mr. Stark was held: police documentsTeveal that Ms. Swift

   requested that the police hold him in jail so as to obtain a "stay-away" order.

54. Considering that Ms. Swift intentionally assaulted Mr. Stark and Ms. Swift, Ms. Kaster-

   Averill, and Mr. Devers gave statements to the police that were wildly incongruent with

   the truth, this behavior was outrageous. As a direct and proximate result of the

   defendants' actions, Mr. Stark has been materially and substantially damaged.

   Furthermore the actions of the Defendants were intentional, malicious and willful in their

   intent to harm Mr. Stark while benefiting themselves. Accordingly, defendants are liable

   for punitive damages in an amount to be proven at trial.

55. As pertaining to Kristin Davison, Joseph Brown and Robert List, and Stephen Peutz, on

   October 16, 2018 aforementioned Defendants did, without reasonable or probable cause,

   willfully cause Plaintiff Wilfred Michael Stark ill to be held against his will.
           Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 17 of 47



   56. To wit, Plaintiff Wilfred Michael Stark III was held in the Las Vegas municipal jail from

       the evening of October 16, 2018 through the late afternoon on October 17, 2018.

   57. Defendants applauded while Mr. Stark was handcuffed and placed into a police car.

   58. Considering that each defendant intentionally assaulted Mr. Stark and Ms. Davison, Mr.

       Brown, Mr. List, and Mr. Peutz gave statements to the police that were wildly

       incongruent with the truth, this behavior was outrageous. As a direct and proximate result

       of the defendants' actions, Mr. Stark has been materially and substantially damaged.

       Furthermore the actions of the Defendants were intentional, malicious and willful in their

       intent to harm Mr. Stark while benefiting themselves vicariously by aiding the Adam

       Laxalt campaign. Accordingly, defendants are liable for punitive damages in an amount

       to be proven at trial.


WHEREFORE, Plaintiff Wilfred Michael Stark ill demands judgment, jointly and severally,

against Heather Swift, James Damore, Christie Lee-McNally, Chad Wilkinson, Tyler Dever,

Amanda Kaster-Averill, Adam Laxalt, Kristin Davison, Robert List, Ryan Keller, Stephen Peutz,

Joseph Brown, Free Our Internet, Ed Gillespie, the Republican National Committee, the National

Republican Congressional Committee, the National Republican Senate Committee, The Daily

Caller, The Free Beacon, The Washington Examiner and the Republican Standard for: 1)

compensatory damages as the law may allow; 2) punitive damages as the law may allow; 3) all

costs, interest, attom~ys' fees and disbursement to the highest extent permitted by law; and 4)

other relief such as this court may deem just and proper.




DATED: March 15, 2019
Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 18 of 47



                                                Respectfully submitted,




                                                 Wilfred Michael Stark
                      Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 19 of 47

                                                  Superior Court of the District of Columbia
                                                                     CIVIL DIVISION
                                                       500 Indian a Avenue, .W., uite 5000
                                                  Wa hington , D.C. 20001 Telephone: (202) 879-1133




                                                                       Plaintiff


                                                                                                                                   68
                                        vs .
                                                                                                     Ca e        umber
                                                                                                             19-00016
                                                                    Defendan t
                                                                                                                                           t ,
                                                                  SUMMONS
 To the above named Defendant:

          You are hereb su mm oned and required to serve an Answer to the attached omplaint, either
 personally or through an attorney, within twenty (20) days after erv ice of this summons upon you, exclus ive
 of the day of ser ice. If you are being sued as an officer or agency of the United States Government or the
 Di strict of Columbia Government you have sixty (60) days after ser ice of thi s summons to serve your
   nswer. A copy of the Answer mu t be mailed to the atto rney for the party plaintiff who is suing ou. The
 attorney's name and address appear belo . If plaintiff ha no attorney, a copy of the Answer mu t be mailed
 to the plaintiff at the address stated on thi s ummons .

          You are also required to file the original An wer with the Court in Suite 5000 at 500 Indiana Avenue,
 N .W .. b tween 8:30 a.m. and 5:00 p.m ., Monday through Friday or betw en 9:00 a.m. and 12:00 noon on
 Saturdays. You may file the original An wer with the Court either before you er ea copy of the An wer on
 the plaintiff or within five (5) days after you have served the plaintiff. If you fail to file an Answer, j~dgment
 by default may be entered against you for the relief demanded in the complaint.

   Y._v"b_~_ . .(. . ._w_l.f-,_ _U'_A ~tl_k~ l ~~ Th)
--'-
 ame of Plaintiffs Attorney

                                                                                                                                                 _,



                                                                                 Date
Telep one                                                                                                   /,
Jl!JllHl!i¥.iUTE!!iii (202) 879-4828       Veuillez appeler au (202) 879-4828 pour une tradu                De ..·~::~,:::::7'
lz:!Q!j~ !!8\-AI~. (202) 879-4828 $. ~!!-~~AIR       l'h""IC~ rr.n" fi<T<f"l"'i·r (202) 879-4828 J!S. (1)-fi·



   IMPORTANT: IF YO FA IL TO FILE A ANSWER WITH! THE TIME STATED ABOVE, OR IF, AFTER YOU
A   WER , YO UFA !LTO PP EARATA YT! IETHECO RT OTIFIESYO TODOSO . A JUDG ME      BY. DEF   LT
MAY BE E TERED AGA I ST YO         FO R THE MO EY D MAGE OR OTHER RELIEF DEMA OED I      T HE
COMPLAL T . IF THI OCC R , YO UR W GE MA Y BE ATTACHED OR WITHH ELD OR PERSO AL PROPERTY OR
REALE TATEYOU O         MAY BET AKE A DSOLD TOPAYTHE JUDGM E T . IFYO    TE D TOOPPOSETHIS
  CTION, DO NOT FAIL TO ANSWER WITHIN THE REQUIRED TIME.

   If yo u wish to ta lk 10 a la wye r and feel that yo u cannot afford to pay a fee to a lawyer promptly contact one o f the offices of the
Legal Aid ociety (20--628-1161) or the eighborhood Legal ervices (202-279- 51 00) for help or come 10 uite 5000 at 500
Indiana Avenue, . W ... fo r more information concerning places where yo u may ask for such help .

                                                    See reverse side for Spanish translation
                                                     Vea al dorso la traducci 6n al es pafiol

FORM     MMO S - Jan . 2011                                                                                                      CASUM doc
                       Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 20 of 47

                                                    Superior Court of the District of Columbia
                                                                CNIL DfVI ION
                                                         500 Indiana Avenue, .W. , Suite 5000
                                                    Washington, D.C. 20001 Telephone: (202) 879-1133
                                                                                                                             . '~.

                                                                           Plainti ff
                                                                                                         XX-XXXXXXX
                                          vs.                                                           Case     umber


                                                                      Defend ant


                                                                    SUMMONS
 To the above named Defendant:

          You are hereby summ oned and required to serve an Answer to the attac hed Comp laint, either
 personally or through an atto rney, within twenty (20) da ys after serv ice of thi s s ummons upon yo u, exclusive
 of the day of er ice. If yo u are being sued a an officer or agency of the nited States Go emment or the
 Di strict of Columbia Government, you have sixty (60) days after service of this summons to ser e your
 Answer. A copy of the Answer must be mailed to the attorney for the party plaintiff who is suing you. The
 attorney s name and addres appear belo . If plaintiff has no attorney a copy of the Answer must be ma iled
 to the plaintiff at the add ress stated on th is Summon s.

        You are al o required to file the original Answer with the Co urt in Suite 5000 at 500 Indiana Avenu e,
N.W., between 8:30 a.m. an d 5 :00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the origi nal Answer with the Court either before you serve a copy of the An wer on
the plaintiff or within five (5) days after you have served the plaintiff. If you fail to file an An wer judgment
by defau lt may be entered aga in t you for the relief dem anded in the com plaint


  ame of Plaintiffs Attorney



  ddrb:t    /Is
                  85~~D
Telepone
.!lll~Hll~,ilHEt! it (202) 879-4828       Veuillez appeter au (202) 879-4828 pour une traduction         E)e co m9t bai djch , hay g9i (202)   879-4828
tt!~a ~81-AI~. (202) 879-4828 £. ~t:f-,<y'i~AIR l'n°'fClj' ·)·C'H f\ 0 "1°tH· (202) 879-4828 ,l',.l'.Orf\·
                                                                       0




    IMPORTANT : IF YOU FA IL TO FILE A A SWER WJTHl THE T IM E TATED BOVE, OR IF, AFTER YOU
    SWER, YOU FAIL TO APPEA R AT A Y Tl IE THE COURT OTIFIES YO TO DO SO, A JUDG 1E T BY DEFAULT
 11AY  BE E TERED AG I ST YOU FOR THE         O EY DAM GE OR OTHER RELlEF DEMA DED I THE
CO ·fPLAI T . IF THIS O CURS, YOUR WAGE MAY BE ATTACHED OR WITHHELD OR PER O AL PROPERTY OR
REALE TATE YO OW M Y BE TAKE             D OLD TO PAY THE JUDGME T . IF YOU f TEND TO OPPO E TH IS
ACTIO , DO NOT FAIL TO ANSWER WITH/J THE REQUIRED TIME.

   If you wish to talk to a lawyer and feel that you cannot affo rd to pay a fee to a lawyer, promptly contact one of the offices of the
Legal Aid Society (20--628- l 161 ) or the eighborhood Legal Services (202-279-5 100) for help or come to uite 5000 at 500
Indiana Avenue, . ., for more information co ncerning places where you may ask for such help.

                                                      See reverse s ide fo r Spanish trans lat ion
                                                         ea al dorso la traducci6n al espafio l

FORM UMMON - Jan. 201 l                                                                                                                         CASUM .doc
                       Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 21 of 47

                                                     uperior Court of the Di trict of Columbia
                                                                     CIVIL DIVISION
                                                        500 Indiana Avenue, .W. uite 5000
                                                   Wa hington D.C. 20001 Telephone: (202 879-1133
                                                                                                                                  .-.. .
                                                                                                                                    ~




                                                                          Plaintiff
                                                                                                               19 - OOO ,558
                                      VS .
                                                                                                       Case    umber


                                                                    Defendant


                                                                  SUMMONS
 To the above named Defendant:

        You are hereby summoned and required to serve an Answer to the attached Complaint either
per anal ly or through an attorney, v ithin twenty (20) days after service of thi ummons upon you. e elusive
of the day of ser ice. If ou are being sued as an officer or agency of the United tates Go ernment or the
District of Columbia Go ernment, ou have s ixt (60) da ys after ser ice of this summons to ser e our
  nswer.     cop of the An er must be mailed to the attorne for the party plaintiff who is uing ou. The
attorney' s name and address appear below. If plainti ff ha no attorney, a copy of the An wer must be mailed
to the plaintiff at the add re s stated on this Summons.

        You are also required to file the original An wer wjth the Court in Suite 5000 at 500 Indiana Avenue,
N.W., between 8:30 a .m . and 5:00 p .m ., Monday through Fridays or between 9:00 a.m. and 12:00 noon on
  aturdays. You may fi le the original An wer with the Court either before you erve a copy of the An wer on
the plaintiff or\ ithin five (5) day after you have erved the plaintiff. If you fail to file an An wer, judgment'
by defau lt may be entered against you for the relief demanded in the comp laint.


  ame of Plaintiff s Attorney



Addre~ { S    I CIA:_ vfi
- - ~ ~ ~ - - ~ ~--'--4-------+.- - ~ -
                                       t\/&            ~?Sb      t./_s
      ') o 7? f?S-1,             ~~v                                              Date
Telephone
.llll~Hlli!.iUT!l!i! (202) 879-4828          Veuillez appeler au (202) 879-4828 pour une traduction
'tl~a   ~~Al~. (202) 879-4828 £ ~IP'Ji~AI.R           1'~"'1C1i' ·l·cn· t."'l'?''i-r (202) 879-4828 U..ro-n·
                                                                      0




   IMPORTA T : IF YO      AIL TO FILE N        WER WITH! THE T I ME TATE D ABOVE, OR IF, AFTER YOU
ANSWER, YOU FA IL TO APPEAR AT A Y T IME THE CO RT OT IFIES YOU TO DO O A JUDGM E T BY DEFA LT
 IA Y BE E TERED AGAI ST YOU FOR THE MO EY D A l GE OR OTH ER RELIEF DEM A OED I THE
COMPLAI T. IF THIS O CURS, YO R WAGES M Y BE TTACHED OR WITHH ELD OR PER O AL PROPERTY OR
REALE TAT YO O          M YBETAKE A DSOLDTOPAYTHEJU DGME T . IFYOUI TE DTOOPPOSETH IS
 CTI O , DO NOT FAIL TO ANS~ ER W[f'HIN THE REQUIRED TIME.

   If you wish to talk to a lawyer and feel that you cannot afford to pa a fee to a lawyer, promptly contact on of the offices of the
Legal Aid ociety {202-628-1 161) or the eighborhood Legal ervices (202 -279-5100) for he lp or come to uite 5000 at 500
Indiana Avenue, N .W .. for more information co ncerning places where you may ask fo r such help.

                                                      ee reverse side for Spanish translation
                                                      Vea a l dorso la traducci6n a l espaiio l

FORM SUMMONS - Jan. 201 I                                                                                                 CA UM doc
                      Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 22 of 47

                                                  Superior Court of the Di trict of Columbia
                                                              CIVIL DIVISION
                                                       500 Indi ana Avenue N.W., uite 5000
                                                  Washington, D.C. 20001 Telephone: (202 ) 879-1133




                                                                       Plaint iff

                                     vs .                                                                Ca e
                                                                                                                   XX-XXXXXXX
                                                                                                                  umber

                                             vV\J       C>..{ \
                                                              J     Defendant


                                                                  SUMMON
To the above named Defendant:

         You are hereby umm oned and requ ired to serve an nswer to the attached Complai nt, either
per ana ll y or through an atto rney, within twenty (20) days after erv ice of thi ummons upon yo u, exclu ive
of th e day of serv ice. 1f you are being sued as an officer or agency of th e United tates Governm ent or the
District of Columbia Governm ent, ou have sixty (60) days after service of this summons to serve yo ur
  n wer. A c.opy of the An wer must be mailed to the attorne fo r the pa1t plaintiff who is suing yo u. The
attorney's name and addre s appear belo . If plainti ff ha no attorney. a copy of the Answer must be mailed
to the plaintiff at the addre s stated on thi Summ ons.

         You are al o required to file the original An swer with the Co urt in Suite 5000 at 500 Indiana Aven ue,
N.W., between 8:30 a.m. and 5:00 p.m. , Monday throu gh Friday or bet\: een 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original An wer wi th the Court either before you er ea copy of the An wer on
the pl aintiff or with in five (5) day after you have erved the plaintiff. [f you fail to file an An wer judgment
by default may be entered against you for the relief demanded in the complaint.


 ame of Plaintiffs Attorne

          -z-tK        (z_r.,,ys•A :i>)                                             B




                                                                                    Date
Te lephone
Jz!J•llli.f,iUJegi! (202) 879-4828          Veuillez appeler au (202) 879-4828 pour une traduction
't!~a !!!I-Al~. (202) 879-4828 .£ ~·i;,.~Al2         fn°'1C<;' ·l·C'l-9° /1 0'/"J'H- (202) 879-4828 ,('.f.m·/1·



  IMPORTANT: IF YOU FA IL TO FILE AN A SWER WfTHI THE T IM E STATED ABOVE. OR IF, FTER YOU
A WER, YOUFAlLTOAPPE R AT          YTIMET HE ORT OTIFI E YO TOOO 0 , A JUDGME TBYDEF ULT
M Y BE E TERED G I T YO FOR THE MO EY D !AGE OR OTHER RELIEF DE                  OED I THE
co PLA I T. IF THI ace RS, YO R GE 1 Y BE ATTACHED OR WITHHELD OR PER O AL PROPERTY OR
REALE TATE YO O\i       MAY BE TAKE     D SOLD TOP Y THE J DGME T. lF YO TE D TO OPPOSE TH IS
 CT lO , DO NOT FAIL TO ANSWER WITH! THE REQUIRED TIME

   If you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
Legal Aid ociety (202-628-1161) or the eighborhood Legal Services (20 -279-5100) for help or come to Suite 5000 at 500
Indiana Avenue, .W., for more information concerning places where you ma ask for such help.

                                                    See reve rse sid e for Spanish trans lation
                                                      ea al dorso la traducci6n al espafio l

FORM U ~MON - Jan . 20 II                                                                                                   CA   M doc
                      Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 23 of 47

                                                  Superior Court of the Di trict of Columbia
                                                             CIVIL DTVI ION
                                                       500 Indiana Avenue, .W., uite 5000
                                                  Washington, D.C. 20001 Telephone: (202) 879-1133




                                                                       Pl aintiff

                                        VS .
                                                                                                     Case     um1R - 0 0 0 f 6 68
                                                                    Defendant


                                                                  SUMMO
To the above named Defendant:

         You are hereby summ oned and required to se r e an Answer to the attac hed Comp laint, either
per onall or through an atto rney within twe nty (20) day after service of thi summons upon ou, e elusive
of the day of ser ice. lf you are be in g sued as an officer or agency of the United States Government or the
Di strict of Colu mbia Go ernment, ou have si ty (60) da after ser ice of th is ummon to er e yo ur
Answer. A cop of the An wer must be mailed to the attorney for the party plaintiff who is suing you. The
attorney' name and addres appear below. lf plaintiff ha no atto rney, a copy of the Answer must be ma iled
to the pla intiff at the address stated on thi ummons.

        You are al o required to file the original Answer" ith the Court in Suite 5000 at 500 Indi ana A enue,
N.W. , between 8:30 a.m. and 5 :00 p.m., Monday through Friday or between 9:00 a.m. and 12:00 noon on
Saturday . You may fi le the original An wer with the Court either before you er ea copy of the n wer on
the plaintiff or within five (5) day after you have erved the plaintiff. If you fail to file an An wer, judgment
by default may be entered again t you for th e re lief demanded in the complaint


 ame of Plaintiffs Attorney

                                                                                    By

                          ~ v ---C      l-1 I/& ? - ~ j
                        ?))>         ¥2-Gt 0
Te lephone
l!DJHll~.iUTEt!. i! (202) 879-4828           Veuillez appeler au (202) 879-4828 pour une traducti n      E)e co mQt bai djch hay goi (202) 879-4828
tz!~* f!tf-Al'i!'.!, (202) 879-4828 ~ ~!}2/i~Al.2 rn"'iCi:' ·)·CH" t'l '1"fH· (202) 879-4828 f, .'i.Ol·/1·
                                                                         0




  IMPORTANT: IF YOU FA IL TO FILE A A SWER WITH[ THE T IM E ST TED BOVE, OR IF. AFTE R YO
A SWER. YO FA IL TO PP A R T       Y TIME THE CO RT OTIF!ES YO TO DO 0 , A JU DGME TB DEF ULT
M Y BE E TERED AGA!       T YO    FOR T HE MO EY DAMAGES OR OTHER RELIEF DEM         OED [   THE
COMPLAINT. !F THIS OCCU RS. YOU R W GES MAY BE ATT CHED OR WITHH ELD OR PERSONAL PROPERTY OR
REALE TATE YO OWN         Y BE TAKE     10 OLD TOP Y THE J DGM   T. IF YOU l TE D TO OPPO E T HI
ACTIO , DO NOT FAIL TO ANSWER WITHIN THE REQUIRED TIME

    If you wish to talk to a lawyer and fee l that yo u can not afford to pa_ a fee to a lawyer, promptly contact one of the offices of th e
Legal Aid Society (202-628- 1161) or the eighborhood Legal Service (202 -279-5 100) for help or come to Su ite 5000 at 500
Indiana Avenue, .W.. fo r more information concerning places where you may ask for such help .

                                                     See reverse side for Spani sh translation
                                                        ea a[ dorso la traducci6n al espaiiol

FORM    UMMO       . Jan. 2011                                                                                                            CA UM do
                     Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 24 of 47

                                               Superior Court of the District of Columbia
                                                                 CIVIL DIVISION
                                                     500 Indiana Ave nu e, .W., Suite 5000
                                                Wa hington, D.C. 20001 Telephone: (202) 879-11 33




                                                                                                                                 '.
                                                                   Plaintiff

                                      vs.


                        2
                                                                Defendant


                                                              SUMMO S
To the above named Defe ndant:

         You are hereby um moned and req ui red to er e an Answe r to the attached Complaint, either
pe r anal ly or through an attorney within twe nty (20) day after serv ice of this summons upon you, excl usive
of th e day of service. If you are being ued as an officer or age ncy of the United tates Gove rnm ent or the
Di tri ct of olumbia Gove rnm ent, you have sixty (60) days after serv ice of th is summons to serve yo ur
  ns er.      cop of the Answer must be ma iled to the attorney for the part plaintiff who is suing you. The
attorne ·s name and add re appear belo          If pl a intiff has no attorney, a cop_ of the Answer must be mai led
to the plain tiff at the address stated on th i ummons.

         Yo u are al o required to fi le the original Answer with the Co urt in Suite 5000 at 500 Indiana Avenu e,
  .W. between 8:30 a.m. and 5 :00 p.m., Monday through Friday or between 9:00 a. m. and 12:00 noon on
Saturdays. You may fi le the ori ginal An \: er with the Court either before you er ea copy of the Answer on
the plai ntiff or with in five (5) day after you have erved the pl aintiff. ff you fai l to file an Answer, j udgment
by defau lt may be entered against you for the re lief demanded in the co mplaint.


 ame of Plaintiffs Attorney
                                         f(                                 B




                                                                               Date
Te lephone
.!21l!llli*,1UTEt!.izi (202) 879-4828       Veuillez appeler au (202) 879-4828 pour une traducti n E>~   11
't!~ii !!!I-Al'2!!, (202) 879-4828 .£ ~-,;;.~AI.R rn~C1i' •)·CH " t. ~·ri·l· (202) 879-4828 M.m·t.·


   IM PORTA T: IF YO FA IL TO FILE      ANSWE R WITHI THE T IME STATED ABOVE, OR I F, AFTER YOU
A WER. YO U F IL TO PPEA R AT A Y Tl ETHE CO RT OTIFIE YO TO DO 0 , A JUDGME T BY DEF        LT
 ~AY BE E TERED AGAI       T YO    FOR THE MO EY D MAGE OR OTHER RELIEF DE          1DED I  THE
COMPLAI T. IF THI OCC R , YO R AGE MAY BE A TT          HED OR WITHHELD OR PERSO AL PROPERTY OR
REALE TATE YO OWN MAY BETAKE AD OL D TOPAYTHEJ DOME T . IFYO I TE DTOOPPOSETHIS
ACT IO , DO NOT FAIL TO ANSWER WITH! THE REQUIRED TIME,

   If you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, prompt! contact one of the offices of the
Legal id ociety (202-628-116 1) or the eighborhood Legal ervices (202 -279-5100 ) for help or come to uite -ooo at -oo
Indiana Avenue, .W., for more information co ncerning place where yo u ma ask for uch help.

                                                 See reverse sid e fo r Spanis h translat ion
                                                  Vea al dorso la traducci 6n al espaiio l

FORM   UMMO      - Jan. 2011                                                                                               CA    M.doc
                         Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 25 of 47

                                                       Superior Court of the Di trict of Columbia
                                                                            CTVlL DIVISION
                                                            500 (ndiana Avenue, N.W., uite 5000
                                                       Washington, D.C. 20001 Telephone: (202) 879-1133




                                                                              Plaintiff

                                            vs.
                                                                                                              Case      mlS - 0 0 Q 16 68
                                                                           Defendant


                                                                        SUMMON
 To the above named Defendant:

          Yo u are hereby summoned and required to serve an Answer to the attached omplaint, either
 personal l.y or through an attorney, w ithin twenty (20 day after erv ice of thi summons up n yo u, exclus.ive
 of the day of ser ice. If ou are being ued a an officer or agency of the nited tates Go ernment or the
 Distri.ct of olumbia Government you ha e ixty (60) day after service of thi s summons to ser e your
 An wer. A copy of the Answer must be mailed to the attorney for the party plaintiff w ho i uin g you. The
 attorne ' name and addre s appear below. ff plaintiff has no attorney, a cop of the Answer mu t be mailed
 to the plaintiff at the address stated on this Summons.

         You are al o required to file the original An wer \. ith the Court in Sui.te 5000 at 500 Indiana A enue,
   .W. between 8:30 a. m. and 5:00 p.m., Mondays through Friday or between 9:00 a.m. and 12:00 noon on
 Saturdays. You may file the orig inal Answer with the Court either before you erve a copy of the Answer on
 the plaintiff or within fi e (5) day after you have served the plaintiff. If you fai l to file an An wer, judgment
 by default may be entered again t you for the relief demanded in the complaint.


  ame of Plaintiffs       ttomey

                       67?so~                  f(

                                                                                        Date
Telephone
:llll1lll!~.i1ITEt!.i! (202} 879·4828             Veuillez appeler au (202) 879-4828 pour une traductio          El~ co tn(>t bai dich, hay g<;>i (202) 879-4828
\!:!~a !:!1tAl12l, (202) 879-4828 .s!. ~!1-.i\'i{:JAI.R r>i '1C1i' ·}·C7"/" fl"'l'7"'fl· (202) 879-4828 .e.e.m-fl·
                                                              0




  IM PORTA T : IF YO FA IL TO FILE .N ANSW R WIT l-ll T HE Tl M E STAT D ABOVE, OR IF AFTE R YOU
    WER, YOU F IL TO A PP EAR AT A Y T IM T HE CO RT OTlFIE YO TO DO 0 . A JVDGME T BY DE. A LT
 A Y BE E TERED      G I T YO FOR THE MO EY DA AGE OR             THER RELi F DEMA D D r THE
COMPLAINT. IF THI O CURS, YOUR AGES MAY BE ATT CHED OR WITHHELD OR PERSO AL PROPERTY OR
REALE TATE YO OWN MAY BE TAKE A D OLD TOP Y THE JUDGME T. IF YO I TEND TO OPPO E TH I
 CTION, DO NOT FAIL TO A SWER WITHIN THE REQUIRED TIME

   ff you wish to talk to a lavvyer and feel that. you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
Legal Aid Society (202-628-1 161 ) or the I eighborhood Legal Ser ices (202-279-5 100) for help or come to uite ~000 at 500
Indiana Avenue, .\ .. for more info rmation concerning places where ou may ask for such help.

                                                         See reverse side fo r Spanish trans lation
                                                          Vea al dorso la traducci6n a l espafiol

FORM SU MMONS - Jan. 20 1I                                                                                                                            CA UM.doc
                             Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 26 of 47

                                                              uperior Court of th e District of Columbia
                                                                        ClVIL DlVlSION
                                                                  500 Indiana Avenue, .W., Suite 5000
                                                             Washington D.C. 20001 Telephone: (202) 879-1133




                                          M~cke,\ ~k-k 11l                        Plaintiff

                                                 vs.


                                                 v ....Q/
                                                                               Defendant


                                                                             SUMMONS
To the above named Defendant:

        You are hereby summoned and required to ser e an Answer to th e auached omplaint, either
persona lly or th ro ugh an attorney, within twenty (20) days after serv ice of this summons upon yo u, exclusive
of the day of service. If you are being sued a an officer or agency of the nited tates Go ernment or the
District of Columbia Government, you have sixty (60) days afte r service of this su mm ons to ser e your
Answer. A cop y of the Answer must be mai led to the attorney for the party plaintiff who is s uin g you. The
attorney's name and address appear belo . If plainti ff has no atto rn ey, a copy of the Answer mu t be mailed
to the plaintiff at the ad dress stated on this ummon s.

        You are al o requjred to file the origina l Answer with the Court in Suite 5000 at 500 Indiana Avenue,·
N.W., between 8 :30 a. m. and 5:00 p.m .. Mondays through Friday or between 9:00 a. m. and 12:00 noon on
Saturdays. You may file the orjginal An swer with the Court either before you serve a copy of the Answer on
the plaintiff or within five (5) day after you have served the plaintiff. If yo u fail to file an An wer, judgment
by default may be entered against you for the relief demanded in the complaint.


 ame of Plai ntiffs Attorney

                                                                                                                                            ....,
                                                                                                                                            .

Addre~ (/"  l'r .    I  J/A
_J_.../_tc_A----'rcY
                  C-L.~-V..._._
                          lfL_?-_'k-y>

Telephone
JIDl!!illlw-1iHEl1izi (202) 879-4828                   Veuillez appeler au (202) 879-4828 pour une traduction
ltj~~   f:! '81- Alli:!, (202)   879-4828 ~   ~!f,9~A.l.2       Vt, 0 '/C•;' ·)·C1·?" t\d'J'Ti·)· (202) 879"4828 fS.m·tl·



    IMPORTANT : IF YOU FAIL TO FILE AN ANSWER WJTHIN THE TIME STATED ABOVE, OR If, AFTER YOU
ANSWER, YOL.i FAIL TO .<'.\PPEAR AT ANY TI ME THE COL:RT NOT JFIES YOU TODO SO. A JUDGMENT BY DEFAULT
?\IA Y BE ENTERED AGAINST YOL FOR THE 1v10NEY DAI\,fAGES OR OTHER REUEF DEMA1\DED IN THE
COMPLM1'.T. IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROP ERTY OR
REAL ESTATE YOU ow~ MA y BET AKEN AND SOLD TO PA y THE JUDGMENT. IF YOU INTEND TO OPPOSE THIS
.~ C'TlON, DO .NOT FA IL TO ANSWER WITH/:\' THE REQUIRED TJ;'v!E.

   Jfyo u wish to talk to a lawyer and feel that yo u cannot a;fford to pay a foe to a lawyer, promptly contact one of the offices of the
Legal Aid Society (202-628 -11 61) or the '\Jeighborhood Legal Serv ices (202 -279-5100) for help or come to Suite 5000 at 500
Indiana Avenue, N.W ., for more information com:ern ing places where you may ask for such help.

                                                               See reverse s.ide fo r Spanish translation
                                                                Vea a l dorso la traducc ion al espai'lol

FORM SUMMONS - Jan. 2011                                                                                                      CASUM.doc
                      Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 27 of 47

                                                     uperior Court of the Di trict of Columbia
                                                               CfVIL DCVISION
                                                        500 Indiana Avenue, N.W., uite 5000
                                                   Washington, D.C. 20001 Telephone: (202) 879-1133




                                                                       Plaintiff
                                                                                                                                             •'   .
                                         VS.
                                                                                                     Case        unf ·0001558
                                                                     Defendant


                                                                   SUMMON
 To the abo e named Defendant:

         You are hereby summ oned and required to serve an Answer to the attached Complaint e ither
 personally or through an attorney, within twenty (20) days after serv ice of this ummons upon you. exclusive
 of the day of service. If you are being ued as an officer or agency of the United States Government or the
 District of Columbia Government. ou have sixty (60) day after ser ice of this ummon to er e our
 Answer. A copy of the Answer mu t be mailed to the attorney for the part plaintiff who i uing you. The
 attorney' name and address appear below. If plaintiff has no attorney. a copy of the Answer must be mailed
 to the plaintiff at the addre s stated on this ummons.

         You are al o required to file the original An wer with the Court in Suite 5000 at 500 Indiana Avenue,
 N.W. , between 8:30 a.m. and 5:00 p.m .. Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
 Saturday . You ma file the original An wer with the Court either before you erve a copy of the Answer on
 th plaintiff or within five (5) day after you have erved the plaintiff. If you fail to file an An wer, judgment
 by default may be entered again t you for the relief demanded in the complaint.

                                                                                                                                                      1
 ame of Plaintiffs Attome
                                                                                                                                                      .t
   't.A:3 5           h-e..._ >r 1                                              By - - - --:::"'-=---~~~..::....__ _
                     Zt:!-e-? V/t:
                                           (   /


Addre~ (/       r                                    Z---u>t-f>

        ?o)
Telephone
                      ,SS~ 6~C)                                                  Date  -v-l.---~~0""'*-c---;fr-::!IJJ,~.~--
                                                                                                          ~
lZIJJUll~.iltT!@. i! (202) 879-4828        Veuillez appeler au (202) 879-4828 pour une trad lion           Dec   Ill.   , dum.
'i!:!~* t!~AI~. (202) 879-4828 £ ~!l-,ij:i,~AIR l'n'"lC~ ·'1-C'l·'J" 11"'1"t'i-l· (202) 879-4828 f,i.rJr ll·


  !MPORTA T: IF YO FA lL TO FILE        A SW ER WITHI T HE TIME STATED ABOVE, OR IF, AFTER YOU
A SWER, YO FAlL TO PPE RAT        Y Tl IE THE CO RT OTLFIE YO TO DO 0 , A J DG E T BYD FAULT
MAY BE ENTERED AG         T YOU FOR THE MO EY D lfAGES OR OTH ER RELIEF DEM         OED I THE
 OMPLAI T. IF THI OCCU R , YO R WAGE MAY BE ATT HED OR WITHH ELD OR PERSO       L PROPERTY OR
REALESTATEYO OWN MAY BETAKE             DSOLDTOP YTHEJ DOME T. IFYO l TE DTOOPPOSETHIS
 CTlO , DO NOT FAIL TO ANSWER WITHIN THE REQUIRED TIME

   If you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the office of the
Legal Aid Society (202-628- 11 61) or the eighborhood Legal ervices (202-279-5100) for help or come to Suite 5000 at 500
Indiana Avenue. . W., for more information concerning places where you may ask for such help.

                                                     See reverse side for Spanish translation
                                                       ea al dorso la traducci6n al espanol

FORM UMMON ' - Jan 20 11                                                                                                         CA UM doc
                      Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 28 of 47

                                                 Superior Court of the District of Columbia
                                                                    ClVIL DMSION
                                                      500 Indian a Avenue, N.W., Suite 5000
                                                 Washington , D.C. 20001 Telephone: (202) 879-1133

                                                                                                          ... ....:'   . ....      ..
                                                                                                                                                             .
                                                                                                                                                             ;
                                                                                                                                                                  '


                                                                     Pl aintiff

                                       vs .
                                                                                                         ·19 - 0 0 0 1 6 6 8
                                                                                                    Case Number



                                                                   Defe ndant


                                                                 SUMMONS
 To the above named Defendant :

         You are hereby summ oned and required to serve an A nswer to the attached Complaint, either
 personally or through an attorney, within twenty (20) days after serv ice of this summons upon you, exclusive
 of the day of service. If you are being sued a an officer or agency of the nited tates Government or the
 Di trict of Columbi a Government, yo u have sixty (60) days after ser ice of thi s summons to se rve yo ur
 Answer. A cop of the A nswer must be mailed to the attorney for the part plaintiff who is sui ng yo u. The
 attorney's name and add ress appear belo . If plainti ff has no atto rney, a cop of the Answer must be mailed
 to the plaintiff at the address stated on this ummons.

        You are al o required to file the original An wer with the Court in Suite 5000 at 500 Indiana Avenue,
N .W., between 8:30 a.m . and 5:00 p.m. Mondays throu gh Friday or between 9:00 a.m . and 12:00 noon o n
Saturdays. You may file the original Answer with the Court e ither before yo u se rve a copy of the An wer on
the plaintiff or within five (5) days after you have served the plaintiff. If you fail to file an An wer, judgment
by defau lt may be entered again t you for the relief demanded in the complaint.

        vJM- 5(~/c
  ame of Plaintiff s Attome

                                          ((

       76
Telephone
               )     ,g:-,.[3     g--t__q O                                     Date - f : r - - - ~ f - - 1 . L . . ; ; ; ~ ~ s - - , < ~ ' - - - - -

tl!Jilllli.¥,ilfl ~ iii (202) 879-4828     Veuillez appeler au (202) 879-4828 pour une traductio                                ai djch. hay goi (202) 879-4828
~~a !JttAl'i:!!, (202) 879-4828 .£ ~!f-lji~Af2.



   IM PORTANT: IF YO FA IL TO FILE A ANSWER WITH ! THE T IME STATED ABOVE , OR IF, AFTER YOU
A   WER, YO FAILTO PPEAR ATA YTI ETHECO RT OTIFIESYO TODO O AJUDG I TBYD EF A LT
M Y BE E TERED AG I ST YO U FOR THE MO 1EY D M GE OR OTH ER RELIEF DEMA DED I            THE
COMPLAI T . JF THI OCCURS, YOUR WAGE MAY BE ATTACHED OR WITHHELD OR PER O AL PROPERTY OR
REALE TATE YOU OW MAY BETAKE A DSOLDTOPAYTH EJU DGME T . l FYOU I TE DTOOPPO E THIS
  CTIO • DO NOT FAIL TO ANSWER WITHIN THE REQUIRED TIME.

   lf you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a la wyer, promptl y contact one of the offices of the
Legal Aid Society (202-6_8-1 16 1) or the eighborhood Lega l ervices (202-279-5 100) for help or come to Suite 5000 at 500
Indiana Avenue. . W., for more info rmation concerning places where yo u ma ask for such help .

                                                    ee reverse side for Spanish trans lat ion
                                                     ea al dorso la traducci6n al espaiio l

FORM SUMMONS .. Jan . 2tlt\                                                                                                                           C\SU M.doc
                                            Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 29 of 47

                                       I'


                                   >

                                   '
                             ;'-
                                                      i
                        .\
                                                 ·'       '   '·




·,,~-.
·.:.·.·/··..
                   ·.,.
                 :--·•,...
                ·?'··
               i'.';•,/'--.. .
                           Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 30 of 47

                                                           Superior Court of the District of Colum bia
                                                                      CIVIL DIVISION
                                                                500 Indiana Avenue, N.W., Suite 5000
                                                           Washington, D.C. 20001 Telephone: (202) 879-1133                                  ,\




                                                                                  Pla.intiff

                                              vs.
                                                                                                                      ase    Numb1r9 .. QOO1668
                                                                              Defendant


                                                                             SUMMON
 To the abo e named Defendant:

         You are hereby summoned and required to ser e an Answer to the attached omplaint either
 personally or through an attom y with in tw nty (20) days after erv ice of th i summons upon you, exclusive
 of the day of ser ice. If yo u are being sued a an officer or agency of the nited tates Go ernm nt or the
 District of Columbia Government you have sixty (60) days after service of this summons to serve your
   nswer. A cop of the Answer must be mailed to the attorney fo r the part plaintiff w ho is suing ou. The
 attorney' s name and address appear below. rf plaintiff ha no attorney, a copy of the Answer must be mai led
 to the plaintiff at the add ress stated on thi ummons.

         You are al o requir d to file th original An wer ,, ith the Court in Sufre 5000 at 500 Indiana Avenue,
 N.W., between 8:30 a.m. and 5:00 p.m .. Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
 Saturdays. You may file the original An wer with the Court either before you erve a copy of the An wer on
 the plaintiff or w ithin fi ve (5) clays after you have served the plaintiff. If you fail to fi le an An wer, judgment
 by default may be entered against you for the relief demanded in the complaint.


  ame of Plainti ff s Attorney

        0'> s              b~(,AA f I
_Add
   - res_s{.::..____._._
                    /ls ~ 6k~v/_~_
                                 k _ V_._Pr
                                        , _ _~_                              {S
              ?05                                                                          Date
Telephone
llffffillli.f,~JJ~tli (202) 879-4828                Veuillez appeler au (202) 879-4828 pour une traducf n
JtlQ!jw ~tl'Alli!:!,   (202) 879-4828 £   ~!1-2?1:JAl.li      r t "'lci;'   +nr 11=n1+         (202) 879-48.28 .es,(l)·/1·



   IMPORTANT : IF YOU FATL T O FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR lF, AFTER YOU
ANSWER, YOU FAJL TO APPEAR AT A;\Y T J;>,.,!E T HE COL'RT NOTIF IES YOU TO DO SO, A JUDGMENT HY DEF'AULT
MAY BE ENTERED AG AINST YOU FOR T HE MONE Y DAMAGES OR OTHER R ELI EF DEMANDED IN TH E
C0-\1PLAJN T . IF T H fS OCCU RS, YO UR \VAGES MAY BE ATTACHED OR \V ITHHE LD OR PERSOKA L PROPERT Y OR
RE AL ESTATE YOl; OWN MAY BE TAKE)'.; A ND SO LD T O PAY T HE JUDGMENT . IF YO L !NTEND TO OPPOSE T l-J l S
ACTlO:'l, 130 NOT FA!L TO ANSWER WITH/\' THE REQUIRED TJ!v!E.

   If you wish to talk to a lawyer and feel that yo u cannot afford to pay a fee to a la wyer, promp tl y contact one of the offices of the
Legal Aid Society (202-628- 1 l 6 1) or the Neighborhood Legal Services (202 -279-5 100) for help or come to Suite 5000 at 500
Indiana Avenue. .W. for more information concerning place where you may ask fo r such help.

                                                             ee reverse side for panish translation
                                                              ea al dorso la traducci6n al espailol

H)R.c\·I SU MMONS .Ian 20 1I                                                                                                             CAS UM.doc
                             Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 31 of 47




                 ..., ....



      ,. '1 ,'




,i"
                       Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 32 of 47

                                                    Superior Court of the Di trict of Columbia
                                                                      CIVIL DIVISION
                                                         500 Indiana Avenu e, .W. Suite 5000
                                                    Washington , D.C. 20001 Telephone: (202) 879-1133




           \~ . \                                      I S/v,Jc ]1J    Plainti ff

                                       vs.
                                                                                                                XX-XXXXXXX
                                                                                                      Case   umber


                                                r
                                                                     Defendant


                                                                   SUMMO
 To the above named Defendant:

         You are hereb         ummoned and req ui red to serve an Ans er to the attached Complaint, either
 personal ly or through an atto rney ithin twenty (20 da s after serv ice of thi s summons upon ou exclusive
 of the day of service. If yo u are being ued as an officer or agency of th e United tates Government or the
 District of Co lumbi a Government, you have sixty (60) days after serv ice of this summons to serve your
   nswer. A copy of the Answer mu t be mailed to the attorney for the party plaintiff who i suing you. The
 attorney' s name and add res appear belo . If pl a inti ff has no atto rney, a copy of the A nswer must be mai led
 to the plaintiff at the ad dress stated on this ummons.

         You are al o required to file the original An wer \ ith the Court in Suite 5000 at 500 Indiana Aven ue,
 N.W., between 8:30 a.m. an d 5:00 p.m. , Mondays throu gh Friday or between 9:00 a.m. and 12:00 noon on
 Saturdays. You may file the original An wer wi th the Court either before you er e a copy of the An ·wer on
 the plaintiff or withi n five (5) days after you have served the plaintiff. If you fai l to file an Answer, judgment
 by default may be entered against you for the re lief demanded in the complaint.


  ame of Plaintiff's Attorney
                                        rJ (


           702 g~>                     ~®                                        Date
Telephone
tiDlll!lii.tUTEl!.iii (202) 879-4828         Veuille.z appeler au (202) 879-4828 pour une traductio
~~a !!~Al~. (202) 879-4828 .£ ~!l-~{:JAl2.



  IMPORTA T: IF YO FA I L TO FILE A ANSWER WITHI THE T IM E STATED ABOVE, OR IF, FTER YOU
   WER, YOU FAIL TO AP PEA R AT ANY Tl IE T HE COURT OTIFIES YO TO DO 0 , A JUDGME BY DEFAU LT
M Y BE E TERED AG I. ST YO        FOR THE MO EY DA 1 GE OR OTHER RELIEF DEM        DED I  THE
COMPLA£ T . IF THI OCCUR , YO R WAGE M Y BE ATT CHED OR WITHHELD OR PERSO AL PROPERTY OR
REAL ESTATE YO OWN MAY BE TAKE A D SOL D TO PAY THE J DGME T. IF YO I TE D TO OPPO E TH IS
 CTI O , DO NOT FAIL TO ANSWER WfTHI THE REQUIRED TIME

   If you wish to talk Lo a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
Legal Aid ociety (202-628-1161) or th          eighborhood Legal ervices (202 -279-5 l 00) for help or come to Suite ·ooo at 500
Indiana Avenue, . ., for more information concerning places where ou may ask for such help .

                                                      ee reverse side for Spani sh tran lat ion
                                                      Vea al dorso la traducci6n al espano l

FORM UMMO          - Jan. 20ll                                                                                              C   UM doc
     Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 33 of 47




/-

--
                    Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 34 of 47

                                              Superior Court of the District of Co lumbia
                                                          CIVIL DIVISION
                                                   500 Indian a Avenue, N.W., Suite 5000
                                              Washington, D.C. 20001 Telephone: (202) 879-1133




                                  \"'\ ,,~,~( S~k fil            Plaintiff

                                     vs .                                                   Case


                                                              Defendant


                                                            SUMMO S
 To the above named Defendant:

         Yo u are hereb       ummoned and required to ser e an A nswer to the attached Complaint eith r
 personally or through an attorney, within t\ enty (20) days after ervice of this summon upon you , excl u ive
 of the day of ser ice. If yo u are being sued as an officer or agency of th e United States Govern ment or the
 Di trict of Columbia Government, you have sixty (60) da ys after service of this summons to ser e your
   nswer. A copy of the Answer must be mailed to the attorney for th e part plaintiff who is suing ou. T he
 attorney' name and address appear below. If plaint iff has no attorney, a copy of the Answer must be mailed
 to the plaintiff at the address stated on this urnmons.

          You are also required to file the original An wer with the Court in uite 5000 at 500 Indiana Avenue,
N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original An wer with the Court either before you erve a copy of the nswer on
the pl ai ntiff or within five (5) days after yo u have served the plaintiff. If you fail to file an An wer, judgment
by default may be entered again t you for the relief dem anded in the compl aint.


 ame of Plaintiffs Attorney




Telephone




   IMPORTA T : IF YOU FA IL TO FILE      A SWE R WITH ! T HE T IME STATED ABOVE, OR IF, FTER YOU
    WER, YOU F IL TO PPEA R AT A Y T IME T HE COURT OTIFIE YOU TO DO O A JUDGME T BY DEFAULT
 IAY BE E TERED AGA I T YO         FOR THE MO EY DA IAGE OR OTHER RELIEF DEMA OED l          THE
COMPLAI T. IF THI OCC R , YO R AGE MAY BE TT CHED OR WITHHELD OR PERSO AL PROPERTY OR
REALE TATE YOU O        MAY BE TAKE A D SOLD TO PAY THE JUDGM E T. IF YO !NTE D TO OPPO E THIS
ACT IO , DO NOT FAIL TO ANSWER WITHIN THE REQUIRED VME.

   If you wish to talk to a lawyer and fe el that you can not afford to pay a fee to a lawyer, promptly contact one of the offices of the
Legal Aid Society (202-628-1 161 ) or the eighborhood Lega l ervices (202 -279-5100) for help or come to Suite 5000 at -oo
Indiana A ve nue, . W., for more information concerning places where yo u may ask for such help.

                                                See reverse side for Spanish translation
                                                 Vea a l dorso la traducci6n al espaiio l

FORM SUMMONS - Jan. 2011                                                                                                      CA UM do
                      Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 35 of 47

                                                      uperior Court of the Di trict of Columbia
                                                                          CIVIL nrv1 ION
                                                            500 Indiana Avenue, N.W., uite 5000
                                                     Washington, D.C. 20001 Telephone: (202) 879-1133


                                                                                                                                               •·...

                                                                           Plaintiff

                                        vs.                                                                      Case
                                                                                                                            XX-XXXXXXX
                                                                                                                          umber


                                                                        Defendant


                                                                      SUMMONS
To the above named Defendant:

         You are hereby ummoned and required to serve an nswer to the attached Complaint, either
personally or through an attorney, ithin twenty (20) day after service of this ummon upon you, e clu ive
of the day of service. 1f you are being sued as an officer or agenc of the nited States Go ernment or the
Di.strict of olumbia Government, ou have sixty (60 days after ser ice of thi summons to er e your
  nswer. A copy of the An wer must be mailed to the attorney for the part plainti.ff who i suing ou. The
attorney" s name and address appear bel.o . If p laintiff ha no attorney, a cop of the Answer must be mailed
to the plaintiff at the address stated on this Summons.

        You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N .W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original An wer with the Court either before you erve a copy of the An wer on
the plaintiff or within five (5) day after you have erved the plaintiff. lf you fail to file an An wer judgment
by default may be entered against you for the relief demanded in the complaint.

      v ..v\ rl~fc
 arne of Plaintiffs Attorney

                                        f(
                                       vt            7.-~
        70     ;> 85"3                                                                 Date
Telephone
tlDJHll~.iU Tit~ (202) 879-4828
'8Q!fM ~"!I-Alli!!, (202) 879-4828 .£ ~!j,,;.~Alll     l'h"'IC~ ·}· C'l·'JU l'\"'l"J"i·'t- (202) 879-4828 ,£..e.OJ-1'1·



   IMPORTANT: IF YOU FA IL TO FILE A     A SW R WJTHl T HE TIME TATED ABOVE, OR IP, AFTER YOU
A SWER, YOU FAIL TO APPEAR AT A Y T!M E THE     O RT OT !F!ES YOU TO DO 0 , A JUD ME T BY DEFAU LT
M Y BE ENTERED AGA I T YOU FOR THE MON EY DAM GES OR OTHER RELIEF DEMA DED IN THE
CO IPLA I T. IF THI OCCURS, YOUR AGES MA Y BE TT ACHED OR WIT HH ELD OR PERSO AL PROPERTY OR
REAL ESTATE YO OW        IAY BET KE Ai D SOLD TO PAY TH JUDGME T. JF YOU I TE D TO OPPO E THI
ACT IO , DO NOT FAIL TO ANSWER WITHIN THE REQUIRED TlME.

   If you wi h to talk to a lawyer and fee l that you cannot afford to pay a fee to a lawyer, promptly contact one of the offi.ces of the
Legal Aid Society (202-628-116 l) or the eighborhood Legal Services (202-279-5100) fo r help or come to uite 5000 at 500
Indiana A enue. .W., for more information concerning places where you may ask fo r such help.

                                                      See reverse side for Spanish tran lation
                                                       Vea al dor o la traducci6n al espaflo l

FORM SUMMON - Jan. 201 1                                                                                                          CA UM .doc
                      Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 36 of 47

                                              Superior Cou rt of the District of Columbia
                                                               CIVTL DIVISION
                                                   500 Ind iana Avenue, N.W., Suite 5000
                                              Washington, D.C. 20001 Telephone: (202) 879-1133

                                                                                                        '   ., 'r ~ -
                                                                                                                        ...
              \N .lkJ           W\u~v~~J ~µ J1f                  Plaintiff

                                     vs.                                                    Case umber
                                                                                                      XX-XXXXXXX
                                                            cl/Al\    M.-d+-CJ
                                                               Defendant


                                                             SUMMONS
   o the above named Defendant:

          You are hereby summoned and required to serve an Answer to the attached Complaint, e ither
 personally or through an attorney, within twenty (20) days after service of this s ummons upon you, exclusive
 of the day of service. .If you are being sued as an officer or agency of the United States Government or the
 D istrict of Columbia Government, you have sixty (60 days after service of this summons to serve your
 Answer. A copy of the Answer must be mai led to the attorney for the party p lai ntiff who is suing you. The
 attorney's name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mai led
 to the pla intiff at the address stated on th is Summons.

        You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N.W., between 8:30 a.m. and 5:00 p.m., Mondays th.rough Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
the plaintiff or within five (5) days after you have served the plaintiff. If you fail to file an Answer, j udgment
by default may be entered against you for the relief demanded in the complaint .


Name of Plaintiff's Attorney




       7e3.,
Telephone




   IMPORTANT : IF YOU FAIL TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF, AFTER YOU
A WE R, YOU FAIL TO AP PEAR AT ANY TIME THE CO RT OTt FtES YOU TO DO SO, A J DGMENT BY DEFAULT
MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTH ER RELIEF DEMANDED JN TH E
COMPLAINT. If THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
R EAL ESTATE YOC OWN MAY BE TAKEJ\. AND SOLD TO PAY THE JUDGMENT. IF YOC INTEND TO OPPOSE THIS
ACTION, DO NOT FAIL TO ANSWE,R WITHIN THE REQUIRED V!vlE.

   If you wish to talk to a lawyer arid fee l that you cannot afford to pay a fee to a lawyer, promptly co ntact one of the offices of the
Legal Aid Society (202-628-l 16 1) or the Neighborhood Legal Services (202--279-5 100) for help or come t o Suite 5000 at 500
Indiana Avenue, N.W ., for more information concerning places wh~re you may ask for such help.

                                                 ee reverse side fo r Spanish translation
                                                 Vea al dorso la traducci6n al espafiol

F0R.\ 1 SUM MONS - Jan .20 11                                                                                                  CASU M.do,;
                           Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 37 of 47

                                                       Superior Court of the District of Columbia
                                                                           CIVlL DIVISION
                                                            500 Indiana Avenue, N.W., Suite 5000
                                                       Washington, D.C. 20001 Telephone: (202) 879-1133

                                                                                                                                ·~--:-,, - ,    ..    ._ . . . . . . .

                                                                            Plaintiff

                                           vs.




                                                                        SUMMONS
   To t he above named Defendant:

           You are hereby summoned and required to serve an Answer to the attached Complaint, either
   personally or through an attorney, within twenty (20) days after service of this s ummons upon you, exclusive
   of the day of service. tf you are being sued as an officer or agency of the United States Government or the
   District of Columbia Government, you have sixty (60) days after service of this summons to serve your
   Answer. A copy of the Answer must be mailed to the attorney for the party plaintiff who is suing you. The
   attorney's name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
   to the plaintiff at the address stated on this Summons.

           You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
   N.W., between 8:30 a.m. and 5:00 p.m., M ondays through Fridays or between 9:00 a.m. and 12:00 noon on
   Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
   the plaintiff or within five (5) days after you have served the plaintiff. If you fail to file ,au :~µ;,s~.e r, judgment
   by default may be entered against you for the relief demanded in the complaint.            ,., -"_-.,· ·.                                   ~~~y,,-L
            {;J ,Qv' , <S, h..-/c
   Name of Plaintiffs Attorney                                                                /
                                                                                                  ~~---g ~_fI2~k 3
                                                                                                            /,~ ~                 ·
                                                                                                                                       .~l\" ·
                                                                                                                                      l ·· - .,-~
                                                                                                                                                                   f,m;.-.~b AJltl!fJ ':
                                                                                                                                                                   D.·.ep"Jrt:f ~'s   J
          2--t, s       G~:;t:o~ ,(Jr,.....,,                                         a,                               .   '--r~~ '", ·                                               ·
   Addressfu        I\.s      Ck.,,   'v'l       I{~         'Mc"{2)                                                  ()ep


"?oJ ,?:).~~~:)~~~~~~~~~~~~~
   Telephone
   POi\\Hl!l~,~ ·tJE@,,z; (202) 879-4828         Veuillez appeler au (202) 879-4828 pour une traduction          DS c6 m<\\tbai djch, hfy gi;,i (202) 879-4828
   it!~~ f!!ti-Al'c:\, (202) 879-4828 ~ {!~~tj·Af.2        'i'n"'/CP; ·}·CH" {l"'/ (1+ (202} 879-4828 f,_g_(]}-f\·
                                                                                 0




     [MPORTANT: IF YOU FAIL TO f lLE AN ANSWER WITHIN THE TIME STATED ABOVE, OR lf, AFTER YOU
   ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIHES YOU TO DO SO, A JUDGMENT BY DEFAULT
   MAY BE ENTERED AGA! ST YOU FOR THE MO EY D              AGES OR OTHER RELIEF DEMA DED I . THE
   COMPLAI T. IF THIS OCCURS, YO UR WAGES MAY BE ATTACH ED OR WITHH ELD OR PERSO AL PROPERTY OR
   REALESTATEYOUO         MAYBETAKE A DSOLDTOPAYTH E JUDGMENT. IFYOU TE DTOOPPOSE THIS
   ACTIO , DO NOT FAIL TO ANSWER WITHIN TH£ RE.QUIRED VME.

      If you wish to talk to a lawyer and fee l that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
   Legal Aid Society (202-628- l l 6 I) or the eighborhood Legal Services (202-279-5 100) for help or come to Suite 5000 at 500
   Indiana Avenue, N.W. for more in fo rmation concerning places where you may ask for such help.

                                                          ee reverse side for Spanish translation
                                                          Vea al dorso la traducci6n al espafiol

   FORM SUMMONS - Jan. 20 11                                                                                                                               CASUM.dor
                       Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 38 of 47




   .-.
\-.i;:~·
        . ".:~
  •.   "~·       ··'
                                      Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 39 of 47

                                                                                             Superior Court of the District of Columbia
                                                                                                         CIVIL DIVISION
                                                                                                   500 Indiana Avenue, N.W., Suite 5000
                                                                                              Washington, D.C. 20001 Telephone: (202) 879-1133


      ,..
        ' .\
                ~j
                  I
                          r
                          f     .
                                            (.
                                             '\ ;'\              J              .'
                                                                                    ;
         \ )'    I\       ,     I,\
                                       1' ~ ·: - ., Ii i\ _._ ,)
        Ii      , \       Y 1.':).      1             \ t (.,·   11   \y\;C..-ftJ

                                                                                                                   Plaintiff

                                                                            VS,
                                                                                                                                                       Case Num~r   1°-0001e·ss
         . I
        f,, ' .
                      '    .
        r ,-1 ;..,,.,, .,
       , VA, ' ,/.J'v1:\,;




                                                                                                              SUMMONS
 To the above named Defendant:

        You are hereby summoned and required to serve. an Answer to the attached Complaint, either
personally or through an attorney, within twenty (20) days after service of this summons upon you, exclusive
of the day of service. If you are being sued as an officer or agency of the United States Government or the
District of Columbia Government, you have sixty (60) days after service of this summons to serve your
Answer. A copy of the Answer must be mailed to the attorney for the party plaintiff who is suing you. The
attorney' s name and address appear below . If plaintiff has no attorney, a copy of the Answer must be mailed
to the plaintiff at the address stated on this Summons.

        You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
the plaintiff or within five (5) days after you have served the plaintiff. If you fail to fi le an Answer, judgment
by default may be entered against you for the relief demanded in the co mplaint.

                                                                                                                                                                                                        i?'f.Ltarig A\IB!t l
Name of Plaintiff's Attorney
                                                                                                                                                                                                        Dew:m~ Chit: ;J



       ~ II>                    r~ "'~-t                                                                                      Date
Te lephone
W~llfflw,lUTit'!,iii (202) 879-4828                                                     Veuillez appeler au (202) 879-4828 pour une traductio;                E>t c6mt;,th#id/Jh'.) iliy,1:;,;ii (202) 879-4~28
't!~ii tj'5}Af'2;!, (202) 879-4828 .5. ~!j-2/>,{;IAl.2                                           fro"'IC,;' -l·C'J,9" {\" 'f°lJ't" (202) 879-4828   .e.R.m·<'I·


  [MPORTANT : rF YOW FAIL TO FlLE AJ\: ANSWER WITHIN THE TIME STATED AB OVE, OR IF , AFTER YOU
AN-SWERi, YOU FAI L TO APPEAR AT ANY TIME TH.E COUJH NOTJFIES YQU TO DO SO, A JUDGMENT BY DEFAULT
MAY BE ENTERED AGAINST YOU FOR THE MON l;:Y DAMAGES. OR OTHER RELI EF DEMANDED IN THE
COMPLAINT. lF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERT Y OR
REAL ESTATE YOC OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT. IF YOU lN TENDTO OPPOS E THIS
ACTl ON, DO NOT FAIL TO ANSWER WITHIN THE REQUIRED TIME.

   If you wi sh to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
Legal Aid Society (202 -628-11 6 l ) or the Neighborhood Legal Services (202-279-5 I 00) for help or come to Suite 5000 at 500
fndiana Avenue, .W., for more information concerning places where you may ask for such help.

                                                                                                See reverse side for Spanish translation
                                                                                                 Vea al dorso la traducci6n al espafiol

FORM SUMMONS - Jan. 201 l                                                                                                                                                                            CAS UM.doc
         Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 40 of 47




    ·f



l   f
'




                                   ''7,, .·
                                              }   \




                             '.•
                     Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 41 of 47

                                                 Superior Court of the District of Columbia
                                                                  CIVIL DIVISION
                                                      500 Indiana Avenue, N.W. , Suite 5000
                                                 Washington, D.C. 20001 Telephone: (202) 879-1133


                                                                                                           .,
                                                                   Plaintiff

                                     vs.
                                                                                               Case   9,~r Q QQ 1668



                                                               SUMMONS
To the above named Defe ndant:

        You are hereby summoned and req uired to ser e an Answer to the attached Complaint either
per ona lly or through an atto me , within twenty (20) da ys after service of this ummons upon yo u, e elusive
of the day of service. If yo u are being sued as an officer or agency of the United States Government or th e
District of Columbi a Government, you have sixty (60) days after service of this su mm ons to serve your
Answe r. A copy of the Answer must be mailed to the attorney for th e part plaintiff w ho is suing ou. The
attorney's name and addre s appear belo       If pla intiff ha no atto rn ey. a cop y of the Answer must be mailed
to the plaintiff at the address stated on thi umm ons.

        You are al o req uired to file the origi nal Answer with the Court in Suite 5000 at 500 Indi ana Avenue,
N.W., betv een 8:30 a.m. and 5 :00 p.m. , Mondays through Friday or between 9 :00 a.m. and 12 :00 noon on
Saturday . You may file the original Ansv er with the Court either before you erve a copy of the An wer on
the plaintiff or within five (5) day after you have served th e plaintiff. If you fa il to file an An wer, judgment
by default may be en tered against yo u for the re lief demanded in the complaint.


 ame of Plaintiffs    ttorney

    "Z-t'.> ~ fr"'=:]     s:~   f (c-,.(....e
Addref~t\s       Ck~--e (,. VA                  t.--7.P-{3>

     )a;        ~rs &-:24g>
Te lephone




    IMPORTANT: IF YOU FA IL TO FILE AN A SWE R WITH! THE T IM E STATED ABOVE, OR IF, FTER YOU
A SWER, YO FAIL TO APPEAR AT A Y TIME THE COURT OTIFIE YO TO DO 0 , A JUDGM E T BY DEFAULT
 lfAY BE E TERED AGAI     T YO U FOR THE MO EY DAMAGE OR OTHER RELIEF DEMA DED I THE
CO PLAI T . IF THI O CU RS, YOUR AGE MAY BE TT        HED OR WITHHELD OR PER O AL PROPERTY OR
REALE TATE YO OWN MAY BET KE           DSOLDTOP YTHEJU DGM E T . IFYO I TE DTOOPPO ETHI
  CT IO , DO OTFAIL TO ANSWER WITH! THE REQUIRED TIME

   If yo u wish to talk to a lawyer and feel that ou cannot afford to pa a fee to a lawyer, promptly contact one of the offices of the
Legal Aid ociety (202-6_8-1 161 ) or the eighborhood Legal ervices (202-279-5 I 00) for help or come to uite 5000 at 500
Indiana Ave nue, .W., for more information concerning places where you may ask fo r such help.

                                                    ee reverse side for pani sh translati on
                                                    Vea al dorso la traducci6n al espanol

FO RM S MMO     - Jan. 2011                                                                                                C   UM doc
                     Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 42 of 47

                                                    uperior Court of the District of Columbia
                                                              CIVIL DIVISION
                                                        500 Indiana Avenue, .W., Suite 5000
                                                   Washington, D.C. 20001 Telephone: (202) 879-1133


                                                                                                                                                              ..... . ..   _
                                                                                                                                                                 -t -
                                                                         Plainti ff

                                       vs.                                                                     ase   umte~ -         Q OO16 68

                                                                       Defendant


                                                                    SUMMONS
To the above named Defendant:

        You are hereby ummoned and requi red to erve an nswer to the attached omplaint either
personally or through an attorney, within twenty (20) da after se rvice of this ummons upon you, exclus ive
of tbe day of service. Jf you are being sued as an officer or agency of th e United tates Government or the
District of Co lumbia Government, you have sixty (60) days after service of this summons to serve your
Answer. A copy of the Answer mu t be mailed to the attorney for the party plaintiff who is suing yo u. The
attorney's name and address appear belo w. If plaintiff ha no attorney, a copy of the Answer must be mailed
to the plaintiff at the address stated on this Summons.

         You are al o required to file the original An wer with the Court in Suite 5000 at 500 Indiana Avenue,
  .W. , between 8 :30 a.m. and 5 :00 p.m., Monday throug h Friday or between 9 :00 a.m. and 12:00 noon on
Saturday . You may file the original An wer with the Court either before you erve a copy of the Answer on
the plaintiff or within five (5) day after you have served the plaintiff. · If you fail to file an An wer judgment
by default may be entered against you for the relief demanded in the complaint.


 ame of Plaintiffs     ttome

          U'">S-      ~r~ 'f C~-e..                                                   B
Address     h     j] > lA.,w-, I- V/t-                      ~~ 3

            ?e:i~     S"::>'"3       ~ '2 qo                                          Date
Telephone
1l!l~Hll~.il:tr~i?i (202) 879-4828           Veuillez appeler au (202) 879-4828 pour une traduction              Oe c6 m9l bai djch. hay gQi (202) 879-4828
\!!~a f!!a}AI~, (202) 879-4828 s!. ~~;;.~Al.2.         r~"'1Ci:' ·)•C'/•')" 11"'1"l"i·l· (202) 879-4828 f!.Y.Orll·



   I !PORTA T: IF YO FA IL TO FILE A A SWE R WITH! THE T IM E TATED ABOV -, OR IF AFTER YO
A WER, YOU FAIL TO APPEAR AT A Y Tl E THE OURT OTIFIES YOU TO DO 0 , A JUDGME T BY DEFAULT
MAY BE E TERED AG I ST YO U FOR THE MO EY D MAGE OR OTHER RELIEF DEMA OED I THE
C0\1PLAlNT. IF THIS OCCURS, YOLR WAGES MAY BE ATTi\CHED OR \VITHHELD OR PERSONAL PROPERTY OR
REAL ESTATE YOU OWN \1A Y BE TAKEN A:--;D SOLD TO PAY THE JUDGMENT. if YOU JNTEND TO OPPOSE THIS
ACTION, DO NOT FAIL TO ANSWER WITHIN THE REQUIRED Tii'vtE.

   If you wish to talk to a la1,vyer and fee l that you cannot afford to pay a fee to a lawyer. promptly contact one of the offices of the
Legal Aid Society (202-628-1161) or the Neighborhood Legal Services (202-279-5100) for help or come to Suite 5000 at 500
Indiana Avenue, N.\V .. for more information concerning places where you may ask for such help.

                                                     See revers.e side for Spanish translation
                                                      Vea al dor.so la trad ucci6n al espafi.ol

FORM SUvfMO NS - Jan. ~01 l                                                                                                                        CASUM.doc
                         Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 43 of 47

                                                                        Superior Court of the District of Columbia
                                                                                                  CIVIL DIVISION
                                                                             500 In diana Avenue, .W., Suite 5000
                                                                        Washington, D.C. 20001 Telephone: (202) 879-1133


                                                               {
                                                 ,; ~ ' ( .../\.f~i,..-=2.. ;
                                                                                                        Plaintiff                                                                             ·'V!.
                                                         vs.
                                 ',
                                      ,.
                             (

                             '
                             r-   j    <{-' ..

                                                                                                 Defendant


                                                                                               SUMMONS
 To the above named Defendant:

         You are hereby summoned and required to serve an Answer to the attached Comp laint, either
 personally or through an attorney, within twenty (20) days after service of this summons upon you, exclusive
 of the day of service. If you are being sued as an officer or agency of the L:nited States Government or the
 District of Columbia Government, you have sixty (60) days after service of this summons to serve your
 Answer. A copy of the Answer must be mailed to the attorney for the party plaintiff who is suing you. The
 attorney's name and address appear belov,. If plaintiff has no attorney, a copy of the Answer must be mailed
 to the plaintiff at the address stated on th is Summons.

         You are also required to fi le the original Answer \vith the Court in Suite 5000 at 500 Indiana Avenue,
 N.W., between 8:30 a.m . and 5:00 p.m.. Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
 Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
 the plaintiff or within five (5) days after you have served the plaintiff. If you fail to file an Answer,judgment
 by default may be entered against you for the re lief demanded in the complaint.

__
 G~_-_Jv_\._.-c-_       ~~\ _Sh..- t<-
                i.A._"""-'_
:\'.ame of Plaintiffs Attorney



.A.ddr~s . {         [                           i
     f-.::.J ~             \.,,.__.,.- re,       V\     \J ~
      ? o3 5 s~ 2s~-0                                                                                               Date
Te lepho ne
Jtll ~lllE~ .mtT ~ rt (202) 879-4828                           Veuillez appeler au (202) 879-4828 pour une traducti n                              De c6 m91 bai djch, ha:)'giii (202). 879 -41128::
\!:!~~ ~!f,A\'2! , (202)    879-4828 ~               ~:l}~~ AI.R                'i'h"'JC'1 ·)·C'l·'l"    f\ 0 '1"/"fr   (202) 879-4828 ,E'•.l'.ro·n-



   lMPORTANT: IF YOU FAIL TO FlLE AN ANSWER WITH IN THE TIME STATED ABOVE, OR IF, AFTER YOU
ANSWER. YOL' FAJL TO APPEAR AT ANY Tl\.1E THE COURT NOTlF!ES YOU TO DO SO. A .JUDGMENT BY DEPAU LT
\1A Y BE ENTERED AGAINST YOU FOR THE MONEY DA\1AGES OR OTHER RELIEF DE\.1A\:DED IN THE
COMPLAINT. IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WTTHHELD OR PERSONAL PROPERTY OR
REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY TH E JUDGMENT. IF YOU INTEND TO OPPOSE THIS
ACT!Q".; , DO NOT FAIL TO ANSWER WIT!i/,\' THE REQUIRED Tf!'vJE.

    If you wish to talk to a lawyer and feel that you cannot .afford to pay a fee to a lawyer, promptly contact one of the offices of th.e
Legal A id Society (202 -628 - 1161) or the Neighbo rhood Legal Services (202-279-5 100) fo r help or come to Suite 5000 at 500
Ind iana Avenue, '.\i. W. , for more information concerning places where you may ask for SLtch he lp.

                                                                            See reverse side for Span ish translation
                                                                             Vea al dorso la traducci6n al espafiol

FORM SUMMONS. Jan. 201 l                                                                                                                                                                 CASL:M..doc
                     Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 44 of 47

                                                     uperior Court of the D istrict of Columbia
                                                                      CIVIL DIVISION
                                                        500 Indiana Avenue, .W., Suite 5000
                                                   Washington , D.C. 20001 Telephone: (202) 879-1133
                                                                                                                ........   ~
                                                                                                                               ....
                                                                                                                                      :"'-••, . ._.~•I
                                                                                                                                                         ·•.

                                                                        Plaintiff




      -
                                          VS .




       { \IL
                                                                      Defendant


                                                                     SUMMONS
To the above named Defendant:

        You are hereby summoned and required to erve an Answer to the attached Complaint either
p rsonally or through an attorney within twe nty (20) da s after service of thi s summon upon yo u exclusive
of the day of service. lf yo u are being sued as an officer or agency of the nited States Government or the
District of olumbia Go ernment, ou have sixty (60) da after ser ice of this summons to serve your
Answer. A copy of the Answer must be mailed to the attorney for the party plaintiff who i su ing yo u. The
attorney's name and address appear below. lf plaintiff has no attorney a cop of the Answer must be mailed
to the plaintiff at the address stated on thi ummons.

        You are al o required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N .W., between 8:30 a.m. and 5:00 p.m. , Mondays throu gh Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
the plaintiff or within five (5) days after yo u have served the plaintiff. If you fai l to file an An wer, judgment
by default may be entered again t you for the relief demanded in the complaint.


  ame of Plaintiffs       ttomey



Addr~~      n  $     [    l....~ ~e-- t    Vfr      -Z--z..c;'-( 1


          7o~        S   S.::> &~                                            Date
Telephone
1zllllll!~.iltT~iii (202) 879-4828     Veuillez appeter au (202) 879-4828 pour une traducti n             E>e co m(>1 bai djch, hay g9i (202) 879-4828
~~ ~ !!!I-Al~. (202) 879-4828 £ ~ !!-~~AIR       l'n"?C~ ·l·CHn 1'1 11'/"f'H· (202) 879-4828 f.i.(J}- 1'1 ·



   IM PORTANT: IF YO FAIL TO FI LE A AN WER WITH! THE TIME STATED ABOVE, OR IF, AFTER YOU
   SWER. YO FAIL TO APPEAR AT A Y T IME T HE OURT OTlFIE YO TO DO O A JUDGME T BY DEFAU LT
 I Y BE E TERED AGAI T YOU FOR THE MO EY DA 1AGE OR 0TH R RELIEF DEM            DED I  THE
 OMPLAINT. IF THLS OCCURS, YO R     GE MAY BE ATTACHED OR WITHH ELD OR PERSO L PROPERTY OR
REAL E TATE YO OWN MAY BET AKE I A D SOLD TO PAY THE JUDGME T. IF YO I TE D TO OPPO E THIS
ACTI O DO NOT FAIL TO ANSWER WITHIN THE REQUIRED TIME,

   lfyou wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the office of the
Legal Aid Society (202-628-116 l) or the eighborhood Legal Services (202 -279-5100 ) for help or come to uite 5000 at 500
Indiana Avenue, 1• .. for more information concerning places where you ma ask for such help .

                                                       ee reverse side for Spanish translation
                                                       Yea al dorso la traducci6n al espaiiol

FORM SUMMONS - Jan . 2011                                                                                                                                      C   M doc
                         Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 45 of 47

                                                         Superior Court of the District of Columbia
                                                                     CIVIL DNISJON
                                                              500 Indiana Avenue, N.W., uite 5000
                                                         Wa hington, D.C. 20001 Telephone: (202) 879-1133




                                                                                                                           XX-XXXXXXX
                                              vs .                                                                Ca e umber




                                                                           SUMMO
 To the above named Defendant:

        You are h reby summoned and required to serve an Answer to the attached Complaint, either
pers nally or through an attorney ithin twenty (20) da s after ser ice of thi ummons upon you, excl usive
of the day of service. If you are being sued as an officer or agency of the Un ited tates Government or the
District of Columbia Government. you ha e sixty 60) da after ser ice of th i ummon to er e your
Answer. A copy of the Answer must be mai led to the attorney for the party plaintiff who is su ing you. The
attorney's name and addres appear below. If p lainti ff ha no attorney. a copy of the Answer mu t be mailed
to the plaintiff at the address stated on thi Summons.

        You are al o required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N.W. , between 8:30 a.m . and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturday . You may file the original An, wer with the Court either before you er ea copy of the Answer oo
the plaintiff or within five (5) day after you have served the plaintiff. If you fail to file an An wer, judgment
by default may be entered against you for the relief demanded in the complaint.

                                                                                                                                  Patricia Allea 1
  ame of Plaintiffs Attome                                                                                                        ~pu~Cl
                                                                                           By

  ddre~      /I> l'kn,, b VA::· Z.-1"2e)'i>
         70;. 6'::>>              ~2-A                                                     Date
Telephone
~-lftifjl:IT E@. iii (202) 879-4828              Veuillez appeler au (202) 879-4828 pour une tradu.ction
\!:!~a !1111-Al'i:!:!. (202) 879-4828 £ ~!1-.i!ri~AIR      l'h'''IC;;' ·rC1-'/" t'l'"l'7"i·}· (202) 879-4828 f-i.Ol·t'l·



  IMPORTANT: fF YOU FAIL TO FILE A A       WER WITH I THE T IME ST TED BOVE, OR IF AFTER YO
A \ ER, YOUFA!LTO PPEARAT        YT!METHE ORT OTIFJE YOUTODO O,AJ DGME TBYDEF ULT
MAY BE E TERED GAi T YOU FOR THE MO EY DAMAGES OR OTHER RELIEF DEM                OED I  THE
COMPLAI T . IF THI OCCURS, YOUR WAGES MAY BE TTA HED OR WIT HHELD OR PERSONAL PROPERTY OR
REALESTATEYOUO        MAYB T K       A O OLDTOPAYTH J OGME T . IFYO l TE DTOOPPO ETHI
ACTl O , DO OTFAJL TO ANSWER WITHIN THE REQUIRED TIME,

   If you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
LegaJ Aid Society (202-628- 1.1 6 1) or the eighborhood Legal Services (202-279-5 100) for help or come to uite 5000 at 500
Indiana Avenue. . W., for more information concerning places where ou may ask for such help.

                                                             ee reverse side fo r Span is h trans lation
                                                             Vea al dorso la traducci6n al espaflol

FORM SUMMONS - Jan. 2011                                                                                                         CASUM.doc
------------------------~------

                   Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 46 of 47
      .
      \
      \


             Superior Court of the District of Columbia
                                                                                        -<'            ........
                                             CIVIL DIVISION- CIVIL ACTIONSr BRANCH




                                                                       D    One of the defendants is·being ~ued
                                                                            in their official capacity.
                                                                                        Relationship to Lawsuit

          Finn Name:
                                                                                              D   Attorney for Plaintiff
                                                                                              c:Mself (Pro Se)
          TelS1,hone No.:                 Six digit Unified Bar No.:
                l O 3 ¥)~         ~"2....°t.sC>                                               D   Other:
                                                                                                             --------
          TYPE OF CASE: D          Non-Jury              D     6 Person Jury                  D   12 Person Jury
          Demand:$     S, dad I er 0 D                                          Other:---------------
          PENDING CASE(S) RELATED TO THE ACTION BEING FILED
          Case No.: _ _ _ _ _ _ _ __   Judge:--------                                         Calendar#: _ _ _ _ _ _ _ _ __

          Case Na.:_ _ _ _ _ _ _ _ __                  Judge: _ _ _ _ _ _ __                  Calendar#:._ _ _ _ _ _ _ _ __


          NATURE OF SUIT:              Check One Box Only
          A. CONTRACTS                                         COLLECTION CASES

            D   01 Breach of Contract              D 14 Under $25,000 Pltf. Grants Consent D 16 Under$25,000 Consent Denied
            D   02 Breach of Warranty              D  l 7 OVER $25,000 Pltf. Grants ConsentD l 8 OVER $25,000 Consent Denied
            D   06 Negotiable Instrument           D 27 Insurance/Subrogation                D 26 Insurance/Subrogation
            D   07 Personal Property                      Over $25,000 Pltf. Grants Consent      Over $25,000 Consent Denied
            D   13 Employment Discrimination       D 07 Insurance/Subrogation                034 Insurance/Subrogation
            D   15 Special Education Fees                 Under $25,000 Pltf. Grants Consent      Under $25,000 Consent Denied
                                                   D 28 Motion to Confirm Arbitration
                                                          Award Collection Cases Onl )
          B. PROPERTY TORTS

            D   Ol Automobile                   D 03 Destruction of Private Property          D   05 Trespass
            D   02 Conversion                   D 04 Property Damage
            D   07 Shoplifting, D.C. Code§ 27-102 (a)


          C. PERSONAL TORTS

            D   01 Abuse of Process          D 10 Invasion of Privacy                            D 17 Personal Injury- (Not Automobile,
            D   02 Alienation of Affection   ~ l Libel and Slander                                     Not Malpractice)
            D 03 Assault and Battery         Cia' l 2 Malicious Interference                     D 18Wrongful Death (Not Malpractice)
            D 04 Automobile- Personal Injury l:i3"l 3 Malicious Prosecution                      D 19 Wrongful Eviction
            D 05 Deceit (Misrepresentation) D 14 Malpractice legal                               D 20 Friendly Suit
            [3'"06 False Accusation          D 15 Malpractice Medical (fncluding Wrongful Death) D 2 l Asbestos
            IB' 07 False Arrest              D 16 Negligence- (Not Automobile,                   D 22 Toxic/Mass Torts
            D 08 Fraud                                Not Malpractice)                           D23Tobacco
                                                 (..      .~t                                      24 Lead Paint
                                                  SEE REVERSE SIDE AND CHECK HERE             !FUSED


          CV-496/June 2015
                                   Case 1:19-cv-01010 Document 1-1 Filed 04/10/19 Page 47 of 47



                                                   Information Sheet, Continued

                        C. OTHERS -
                          D OI Acc,:mnt-ing                    •;   •1   D    17 Merit Personnel Act (OEA)
                               D   02 Att. Before Judgment                   (D.C. Code Title I, Chapter 6)
                               D   05 Ejectment                          D    18 Product Liability
                               D   09 Special Writ/Warrants
                                    (DC.Code§ U-941)                     D   24 Application to (:onfinn, Mo~ify,
                               D   10 Traffic Adjudication                    Vacate Arbitration Award (DC Code§ 16440 I)
                               D   11 Writ ofReplevin                    D   29 Merit Personnel Act (OHR)
                               D   12 Enforce Mechanics Lien             D   3 l Housing Code Regulations
                               D   16 Declaratory Judgment               D   32QuiTam
                                                                         D    33 Whistleblower




                         II.
                           D 03 Change of Name               D  15 Libel ofinfonnation            D 21 Petition for Subpoena
                           -D 06 Foreign Judgment/Domestic D    19 Enter Administrative Order as        [Rule 28-I (b)]
                           D 08 Foreign Judgment/International     Judgment [ D.C. Code §         D 22 Release Mechanics Lien
                      D 13 Correction ofBirth Certificate          2-1802.03 (h) or 32-151 9 (a)] D 23 Rule 27(a)(l)
- - - - - - - - - 1--EtN·CorrectiorrufMarriage----B--20--Master!vieter(fr.€:'"€od..-e-h-§----{Perpetuate-'Festimony                   -----+-------
                                                                                                                                   ,1-·




                            Certificate                             42-3301, et seq.)             D 24 Petition for Structured Settlement
                      D 26 Petition for Civil Asset Forfeiture (Vehicle)                          D 25 Petition for Liquidation
                      D 27 Petition for Civil Asset Forfeiture (Currency)
                      D 28 Petition for Civil Asset Forfeiture (Other)


                         D. REAL PROPERTY
                               D,09 Real Propert'J-Real Estate                  D   08 Quiet Title
                               D   12 Specific Perfonnance                    D 25 Liens; Tax/ Water Consent Granted
                               D   04 Condemnation (Eminent Domain)           D 30 Liens; Tax/ Water Consent Denied
                               D   10 Mortgage Foreclosure/Judicial Sale D 3 l Tax Lien Bid Off Certificate Consent Granted
                               D   l l Petition for Civil Asset Forfeiture (RP)




                                             Attorney's Signature                                                           Date




                         CV-496/ June 2015
